EXHIBIT 99.2 Supplemental Financial Information September 30, 2008 (Unaudited) Table of Contents Page No. Corporate Profile 1 Condensed Consolidated Statements of Income 2 Condensed Consolidated Balance Sheets 3 Summary Operating Data 4 - 5 Funds from Operations Dividends General and Administrative Expenses Net Operating Income Rentals Interest Expense Fee Income From Real Estate Joint Venturesand Partnerships Property Net Operating Income including Joint Ventures Joint Venture Reporting 6 - 9 Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at 100% Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at Pro rata Share Investments in Unconsolidated Real Estate Joint Ventures & Partnerships Mortgage Debt Information for Unconsolidated Real Estate Joint Ventures & Partnerships Summary Balance Sheet Information 10 Common Share Data Capitalization Capital Availability Credit Ratings Debt Information 11 - 12 Outstanding Balance Summary Fixed vs Variable Rate Debt Secured vs Unsecured Debt Coverage Ratios Weighted Average Interest Rates Schedule of Maturities Other Information 13 - 14 Tenant Diversification Lease Expirations Leasing Production Average Minimum Rent per Square Foot Occupancy Property Information 15 - 36 Property Investment Summary New Development Properties (by Stabilization) Land Held for Development Acquisition Summary Disposition Summary Total Net Operating Income at Pro rata Share by Geographic Region Average Base Rents by CBSA Property Listing This supplemental financial information package contains historical information of the Company. Certain information contained in this Supplemental Financial Information package includes certain forward-looking statements reflecting Weingarten Realty Investors’ expectations in the near term that involve a number of risks and uncertainties; however, many factors may materially affect the actual results, including demand for our properties, changes in rental and occupancy rates, changes in property operating costs, interest rate fluctuations, and changes in local and general economic conditions.Accordingly, there is no assurance that WRI’s expectations will be realized. Weingarten Realty Investors is an unincorporated trust organized under the Texas Real Estate Investment Trust Act that, through its predecessor entity, began the ownership and development of shopping centers and other commercial real estate in 1948.As of September 30, 2008, we owned or operated under long-term leases, interests in375 developed income-producing properties and 34 new development properties (including 13 which are income-producing), which are located in 23 states that span the United States from coast to coast.Included in the portfolio are 329 shopping centers, 77 industrial projects, and 3 other operating properties.Our interests in these properties aggregated approximately 48.5 million square feet of leasable area.Our properties were 93.7% leased as of September 30, 2008, and historically our portfolio occupancy rate has never been below 90%. Corporate Office 2600 Citadel Plaza Drive P. O. Box 924133 Houston, TX 77292-4133 713-866-6000 www.weingarten.com Regional Offices Atlanta, GA Dallas, TX Ft. Lauderdale, FL Las Vegas, NV Los Angeles, CA Orlando, FL Phoenix, AZ Raleigh, NC Sacramento, CA Stock Listings New York Stock Exchange: Common Shares WRI Series D Preferred Shares WRI-PD Series E Preferred Shares WRI-PE Series F Preferred Shares WRI-PF Page 1 Weingarten Realty Investors Condensed Consolidated Statements of Income (in thousands, except per share amounts) (as reported) Three Months Ended Nine Months Ended September 30, September 30, Twelve Months Ended December 31, 2008 2007 2008 2007 2007 2006 2005 2004 Revenues: Rentals $ 154,440 $ 148,387 $ 455,536 $ 425,736 $ 573,385 $ 519,420 $ 470,446 $ 422,533 Other 4,307 4,542 10,456 9,716 13,289 6,763 6,173 8,163 Total 158,747 152,929 465,992 435,452 586,674 526,183 476,619 430,696 Expenses: Depreciation and amortization 36,606 33,115 118,957 95,787 129,002 118,519 108,031 96,240 Operating 26,999 27,528 80,054 74,683 104,165 86,073 71,372 66,853 Ad valorem taxes 20,517 19,528 56,028 51,669 66,787 60,815 54,763 48,479 General and administrative 5,816 6,537 19,774 19,650 26,979 23,801 17,379 16,122 Impairment loss 3,200 Total 89,938 86,708 274,813 241,789 326,933 289,208 251,545 230,894 Operating Income 68,809 66,221 191,179 193,663 259,741 236,975 225,074 199,802 Interest Expense (38,884 ) (38,470 ) (112,838 ) (110,183 ) (148,829 ) (145,374 ) (129,160 ) (116,142 ) Interest and Other Income 1,172 2,082 3,920 6,838 8,486 9,044 2,854 1,389 Loss on Redemption of Preferred Shares (3,566 ) Equity in Earnings of Real Estate Joint Ventures and Partnerships, net (a) 5,151 4,893 15,537 12,513 19,853 14,655 6,610 5,384 Income Allocated to Minority Interests (2,515 ) (3,003 ) (6,968 ) (7,678 ) (10,237 ) (6,414 ) (6,060 ) (4,928 ) Gain (Loss) on Sale of Properties (43 ) 986 101 3,010 4,086 22,493 22,306 1,562 Gain on Land and Merchant Development Sales 1,418 4,199 8,240 8,150 16,385 7,166 804 Provision for Income Taxes (701 ) (930 ) (2,991 ) (1,933 ) (4,073 ) (1,366 ) Income From Continuing Operations 34,407 35,978 96,180 104,380 145,412 137,179 122,428 83,501 Operating Income From Discontinued Operations 100 2,001 2,357 7,361 8,946 22,337 31,766 32,997 Gain on Sale of Properties From Discontinued Operations 4,520 6,284 53,983 59,684 83,659 145,494 65,459 24,883 Income From Discontinued Operations 4,620 8,285 56,340 67,045 92,605 167,831 97,225 57,880 Net Income 39,027 44,263 152,520 171,425 238,017 305,010 219,653 141,381 Preferred Share Dividends (9,114 ) (5,982 ) (25,842 ) (16,485 ) (25,375 ) (10,101 ) (10,101 ) (7,470 ) Redemption Costs of Preferred Shares (860 ) (1,850 ) Net Income Available to Common Shareholders $ 29,053 $ 38,281 $ 124,828 $ 154,940 $ 212,642 $ 294,909 $ 209,552 $ 133,911 Net Income Per Common Share - Basic $ 0.35 $ 0.45 $ 1.49 $ 1.80 $ 2.49 $ 3.36 $ 2.35 $ 1.55 Net Income Per Common Share - Diluted $ 0.34 $ 0.44 $ 1.48 $ 1.77 $ 2.44 $ 3.27 $ 2.31 $ 1.54 (a)See Page 7 for the Company's pro rata share of the operating results of its unconsolidated real estate joint ventures and partnerships. Page 2 Weingarten Realty Investors Condensed Consolidated Balance Sheets (in thousands, except per share amounts) (as reported) September 30, December 31, 2008 2007 ASSETS Property $ 5,065,750 $ 4,972,344 Accumulated Depreciation (818,070 ) (774,321 ) Property, net 4,247,680 4,198,023 Investment in Real Estate Joint Ventures and Partnerships (a) 308,516 300,756 Total 4,556,196 4,498,779 Notes Receivable from Real Estate Joint Ventures and Partnerships 166,161 81,818 Unamortized Debt and Lease Costs 119,577 114,969 Accrued Rent and Accounts Receivable (net of allowance for doubtful accounts of $9,639 in 2008 and $8,721 in 2007) 91,485 94,607 Cash and Cash Equivalents 53,224 65,777 Restricted Deposits and Mortgage Escrows 18,010 38,884 Other 116,004 98,509 Total $ 5,120,657 $ 4,993,343 LIABILITIES AND SHAREHOLDERS' EQUITY Debt $ 3,318,327 $ 3,165,059 Accounts Payable and Accrued Expenses 165,250 155,137 Other 88,822 104,439 Total 3,572,399 3,424,635 Minority Interest 158,530 96,885 Commitments and Contingencies Shareholders' Equity: Preferred Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 10,000 6.75% Series D cumulative redeemable preferred shares of beneficial interest;100 shares issued and outstanding in 2008 and 2007;liquidation preference $75,000 3 3 6.95% Series E cumulative redeemable preferred shares of beneficial interest; 29 shares issued and outstanding in 2008 and 2007;liquidation preference $72,500 1 1 6.5% Series F cumulative redeemable preferred shares of beneficial interest; 140 shares issued; 140 and 80 shares outstanding in 2008 and 2007; liquidation preference $350,000 in 2008 and $200,000 in 2007 4 2 Variable-rate Series G cumulative redeemable preferred shares of beneficial interest, 80 shares issued; none in 2008 and 80 shares outstanding in 2007; liquidation preference $200,000 in 2 Common Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 150,000; shares issued and outstanding: 84,044 in 2008 and 85,146 in 2007 2,533 2,565 Treasury Shares of Beneficial Interest - par value, $.03 per share; none in 2008 and 1,370 shares outstanding in 2007 (41 ) Accumulated Additional Paid-In Capital 1,373,097 1,442,027 Net Income in Excess of Accumulated Dividends 35,300 42,739 Accumulated Other Comprehensive Loss (21,210 ) (15,475 ) Shareholders' Equity 1,389,728 1,471,823 Total $ 5,120,657 $ 4,993,343 (a)This represents the Company's investment of its unconsolidated real estate joint ventures and partnerships.See page 7 for additional information. Page 3 Weingarten Realty Investors Summary Operating Data (in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Funds from Operations Numerator: Net income available to common shareholders $ 29,053 $ 38,281 $ 124,828 $ 154,940 Depreciation and amortization 34,282 33,142 114,535 97,023 Depreciation and amortization of unconsolidated real estate joint ventures and partnerships 3,137 2,846 8,698 7,439 Gain on sale of properties (4,470 ) (5,644 ) (53,437 ) (58,842 ) (Gain) loss on sale of properties of unconsolidated real estate joint ventures and partnerships 2 2 (12 ) 2 Funds from Operations - Basic 62,004 68,627 194,612 200,562 Funds from operations attributable to operating partnership units 3,311 Funds from Operations - Diluted $ 62,004 $ 68,627 $ 194,612 $ 203,873 Denominator: Weighted average shares outstanding - Basic 83,795 85,470 83,739 85,914 Effect of dilutive securities: Share options and awards 521 994 549 1,193 Operating partnership units 2,303 Weighted average shares outstanding - Diluted 84,316 86,464 84,288 89,410 Funds from Operations per Share - Basic $ 0.74 $ 0.80 $ 2.32 $ 2.33 Funds from Operations per Share - Diluted $ 0.74 $ 0.79 $ 2.31 $ 2.28 Growth in Funds from Operations per Share - Diluted*** -6.3 % 1.3 % Dividends Common Dividends per Share $ 0.525 $ 0.495 $ 1.575 $ 1.485 Common Dividends Paid as a % of Funds from Operations 71.2 % 61.4 % 68.0 % 63.7 % General and Administrative Expenses General and Administrative Expenses/Total Revenue 3.7 % 4.3 % 4.2 % 4.5 % General and Administrative Expenses/Total Assets before Depreciation 0.10 % 0.12 % 0.33 % 0.35 % Net Operating Income * Same Property NOI Growth: ** Cash Basis Retail -1.0 % 2.0 % 0.5 % 3.0 % Industrial 3.5 % 7.3 % 2.6 % 4.0 % Total -0.6 % 2.4 % 0.7 % 3.1 % * Includes the Company's share of unconsolidated real estate joint ventures and partnerships and excludes its partners' share of consolidated real estate joint ventures and partnerships ("Pro rata Share"). ** Same Property NOI Growth excludes the effect of lease cancellation income and straight-line rent adjustments, but does include provisions for uncollectible amounts and related recoveries. *** Upon the redemption of the series G preferred shares, the related issuance costs of $.9 million and $1.9 million for the three and nine months ended September 30, 2008, respectively, were reported as a deduction in arriving net income available to common shareholders.Excluding the effect of this adjustment, the decrease in funds from operations per share - diluted would have been 5.1% for the three months ended September 30, 2008, and the growth in funds from operations per share - diluted would have been 2.2% for the nine months ended September 30, 2008. The National Association of Real Estate Investment Trusts defines funds from operations as net income (loss) available to common shareholders computed in accordance with generally accepted accounting principles, excluding gains or losses from sales of real estate assets and extraordinary items, plus depreciation and amortization of operating properties, including our share of unconsolidated real estate joint ventures and partnerships.We calculate FFO in a manner consistent with the NAREIT definition. Management uses FFO as a supplemental measure to conduct and evaluate our business because there are certain limitations associated with using GAAP net income by itself as the primary measure of our operating performance.Historical cost accounting for real estate assets in accordance with GAAP implicitly assumes that the value of real estate assets diminishes predictably over time.Since real estate values instead have historically risen or fallen with market conditions, management believes that the presentation of operating results for real estate companies that uses historical cost accounting is insufficient by itself.There can be no assurance that FFO presented by us is comparable to similarly titled measures of other REITs. FFO should not be considered as an alternative to net income or other measurements under GAAP as an indicator of our operating performance or to cash flows from operating, investing or financing activities as a measure of liquidity.FFO does not reflect working capital changes, cash expenditures for capital improvements or principal payments on indebtedness. Page 4 Weingarten Realty Investors Summary Operating Data (continued) (in thousands) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Rentals Base minimum rent, net $ 116,642 $ 111,948 $ 346,573 $ 325,717 Straight line rent 3,405 2,241 8,747 7,001 Over/Under-market rentals, net 943 938 2,595 2,324 Percentage rent 1,386 1,359 4,007 4,422 Tenant reimbursements 32,064 31,901 93,614 86,272 Total $ 154,440 $ 148,387 $ 455,536 $ 425,736 Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Interest Expense Interest paid or accrued $ 45,385 $ 46,688 $ 132,755 $ 134,496 Over-market mortgage adjustment (1,265 ) (1,553 ) (4,541 ) (5,157 ) Gross interest expense 44,120 45,135 128,214 129,339 Less: Capitalized interest (5,236 ) (6,665 ) (15,376 ) (19,156 ) Interest expense $ 38,884 $ 38,470 $ 112,838 $ 110,183 Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Fee Income from Real Estate Joint Ventures and Partnerships Recurring $ 1,733 $ 1,605 $ 5,173 $ 3,925 Non-Recurring 964 95 1,795 Total $ 1,733 $ 2,569 $ 5,268 $ 5,720 September 30, December 31, 2008 2007 Property Land $ 975,927 $ 974,145 Land held for development 111,905 62,033 Land under development 169,217 223,827 Buildings and improvements 3,547,558 3,533,037 Construction in-progress 261,143 179,302 Total $ 5,065,750 $ 4,972,344 Three Months Nine Months Ended Ended September 30, September 30, 2008 2008 Net Operating Income including Joint Ventures Revenues $ 158,747 $ 465,992 Operating expense (26,999 ) (80,054 ) Ad valorem taxes (20,517 ) (56,028 ) Total 111,231 329,910 Net Operating Income from Discontinued Operations 107 3,533 Pro rata Share of Unconsolidated Joint Ventures: Revenues 11,550 33,719 Operating expense (1,802 ) (5,373 ) Ad valorem taxes (1,381 ) (3,951 ) Total 8,367 24,395 Minority Interests Share of Net Operating Income and Other Adjustments (5,403 ) (11,094 ) Net Operating Income including Joint Ventures $ 114,302 $ 346,744 Page 5 Weingarten Realty Investors Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at 100% (in thousands) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Revenues: Base minimum rent, net $ 28,785 $ 27,741 $ 84,652 $ 74,354 Straight line rent 466 1,112 2,318 3,083 Over/Under-market rentals, net 1,166 1,397 3,771 3,735 Percentage rent 148 208 514 427 Tenant reimbursements 7,343 6,780 22,779 20,188 Other income 1,113 2,323 3,310 4,260 Total 39,021 39,561 117,344 106,047 Expenses: Depreciation and amortization 10,868 9,760 30,099 25,296 Interest 5,491 7,014 14,808 17,500 Operating 6,218 5,786 19,146 15,574 Ad valorem taxes 4,480 3,955 13,834 12,288 General and administrative 809 276 1,786 621 Total 27,866 26,791 79,673 71,279 Gain on land and merchant development sales 443 933 Gain (loss) on sale of properties (3 ) (5 ) 35 (5 ) Net income $ 11,595 $ 12,765 $ 38,639 $ 34,763 September 30, December 31, 2008 2007 ASSETS Property $ 1,786,708 $ 1,660,915 Accumulated depreciation (96,985 ) (71,998 ) Property, net 1,689,723 1,588,917 Other assets 227,817 238,166 Total $ 1,917,540 $ 1,827,083 LIABILITIES AND SHAREHOLDERS' EQUITY Debt $ 397,129 $ 378,206 Amounts payable to Weingarten Realty Investors 170,704 87,191 Other liabilities 130,533 138,150 Accumulated equity 1,219,174 1,223,536 Total $ 1,917,540 $ 1,827,083 Page 6 Weingarten Realty Investors Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at Pro rata Share (in thousands) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Revenues: Base minimum rent, net $ 8,344 $ 8,327 $ 24,330 $ 22,364 Straight line rent 103 369 748 1,013 Over/Under-market rentals, net 246 314 761 850 Percentage rent 60 76 166 158 Tenant reimbursements 2,264 2,128 6,649 6,069 Other income 533 1,043 1,065 1,776 Total 11,550 12,257 33,719 32,230 Expenses: Depreciation and amortization 3,137 2,846 8,698 7,439 Interest 1,581 2,282 3,936 5,356 Operating 1,802 1,663 5,373 4,552 Ad valorem taxes 1,381 1,196 3,951 3,546 General and administrative 345 92 676 219 Total 8,246 8,079 22,634 21,112 Gain on land and merchant development sales 222 402 Gain (loss) on sale of property (2 ) (2 ) 12 (2 ) Net Income** $ 3,524 $ 4,176 $ 11,499 $ 11,116 September 30, December 31, 2008 2007 ASSETS Property $ 512,307 $ 456,007 Accumulated depreciation (33,890 ) (26,604 ) Property, net 478,417 429,403 Other assets 88,192 89,310 Total $ 566,609 $ 518,713 LIABILITIES AND SHAREHOLDERS' EQUITY Debt $ 126,104 $ 115,967 Amounts payable to Weingarten Realty Investors 79,530 40,852 Other liabilities 51,719 53,315 Total 257,353 210,134 Accumulated equity 309,256 308,579 Total $ 566,609 $ 518,713 ** Net income from unconsolidated real estate joint ventures and partnerships $ 11,499 Intercompany fee income reclass 3,994 Other adjustments 44 Equity in earnings of real estate joint ventures and partnerships, net $ 15,537 Notes: The Consolidated Financial Statements at pro rata share include only the real estate operations of joint ventures and partnerships at WRI's ownership percentages.Pro rata financial information is not, and is not intended to be, a presentation in accordance with generally accepted accounting principles. Page 7 Weingarten Realty Investors Investments in Unconsolidated Real Estate Joint Ventures & Partnerships September 30, 2008 (In Thousands) Weingarten Realty Joint Venture Partner Number of Properties Total GLA Total Assets Total Debt Ownership Interest Share of Debt Investment Balance Equity in Earnings of Unconsolidated JVs TIAA Florida Retail LLC 7 1,258 $ 340,996 $ - 20.0 % $ - $ 65,014 $ 2,196 AEW SRP, LLC 10 895 172,906 105,190 25.0 % 26,297 14,145 29 Collins 8 1,097 150,143 31,456 50.0 % 15,728 57,878 2,393 AEW - Institutional Client 6 523 137,616 69,963 20.0 % 13,993 12,484 467 BIT Retail 3 715 161,664 - 20.0 % - 30,994 1,088 BIT Investment Thirty-Six, LP 12 4,068 232,911 24,794 20.0 % 4,959 34,283 781 Eagle AN, LP 7 2,050 52,296 35,491 20.0 % 7,098 - 105 Other 24 3,292 669,009 130,235 44.6 % 58,029 93,718 8,478 Total 77 13,898 $ 1,917,540 $ 397,129 26.9 % $ 126,104 $ 308,516 $ 15,537 Joint Venture Description RETAIL TIAA Florida Retail LLC Joint venture with an institutional partner, TIAA-CREF Global Real Estate. AEW SPR, LLC Retail joint venture with an institutional partner through AEW Capital Management Collins Primarily a development joint venture in the Texas Rio Grande valley AEW - Institutional Client Joint venture with an institutional partner through AEW Capital Management BIT Retail Retail joint venture with Mercantile Real Estate Advisors and its client, the AFL-CIO Building Investment Trust INDUSTRIAL BIT Investment Thirty-Six, LP Industrial joint venture with Mercantile Real Estate Advisors and its client, the AFL-CIO Building Investment Trust Eagle AN, LP Industrial joint venture with American National Insurance Company Page 8 Weingarten Realty Investors Mortgage Debt Information for Unconsolidated Joint Ventures & Partnerships September 30, 2008 (In Thousands) Joint Venture Partner Number of Properties Mortgage Balance Average Interest Rate (1) Average Remaining Term (yrs) TIAA Florida Retail LLC 7 $ - - - AEW SRP, LLC 10 105,190 5.7 % 7.3 Collins 8 31,456 6.2 % 12.8 AEW - Institutional Client 6 69,963 5.7 % 5.4 BIT Retail 3 - - - BIT Investment Thirty-Six, LP 12 24,794 6.4 % 3.1 Eagle AN, LP 7 35,491 8.1 % 1.9 Other 24 52,443 5.7 % 5.5 Total 77 $ 319,337 6.1 % 6.1 Schedule of Maturities At 100% At WRI Share Maturities Average Interest Rate Maturities Average Interest Rate 2008 $ - - $ - - 2009 - 2010 (1) 44,696 7.5 % 9,946 7.2 % 2011 - 2012 15,507 6.1 % 3,101 6.1 % 2013 24,654 6.4 % 4,931 6.4 % 2014 54,454 5.9 % 12,223 5.9 % 2015 37,322 5.3 % 7,884 5.3 % 2016 99,710 5.7 % 30,537 5.7 % 2017 11,540 5.5 % 2,885 5.5 % Thereafter 31,456 6.2 % 15,728 6.2 % Total $ 319,337 6.1 % $ 87,235 6.0 % (1) All mortgages are fixed rate except for one of the "other" which has a variable rate mortgage ($3.4 million), maturing in 2010. Page 9 Weingarten Realty Investors Summary Balance Sheet Information (in thousands, except common share data and percentages) September 30, December 31, 2008 2007 Common Share Data Closing Market Price $ 35.67 $ 31.44 Dividend Yield 5.89 % 6.30 % 90-Day, Average Daily Trading Volume 632,203 468,050 Capitalization (As reported) Debt $ 3,318,327 $ 3,165,059 Preferred Shares 497,500 547,500 Common Shares at Market 2,997,849 2,633,917 Operating Partnership Units at Market 83,753 75,959 Total Market Capitalization $ 6,897,429 $ 6,422,435 Debt to Total Market Capitalization 48.1 % 49.3 % Capitalization (Pro rata) Debt $ 3,273,875 $ 3,242,349 Preferred Shares 497,500 547,500 Common Shares at Market 2,997,849 2,633,917 Operating Partnership Units at Market 83,753 75,959 Total Market Capitalization $ 6,852,977 $ 6,499,725 Debt to Total Market Capitalization 47.8 % 49.9 % Capital Availability Unused Portion of $evolver $ 81,774 $ 310,793 Shelf Registration - $1 Billion Effective April 2003 85,430 85,430 Shelf Registration - $1.5 Billion Effective September 2004 1,150,000 1,300,000 Shelf Registration - $50 Million Effective September 2004 50,000 50,000 Total $ 1,367,204 $ 1,746,223 Credit Ratings S&P Moody's Senior Debt BBB+ Baa1 Preferred Shares BBB Baa2 Page 10 Weingarten Realty Investors Debt Information (in thousands, except percentages) 3rd Quarter 4th Quarter September 30, Weighted December 31, Weighted 2008 Average Rate 2007 Average Rate Outstanding Balance Summary (1) Mortgage Debt $ 1,000,335 6.61 % $ 1,035,578 7.19 % 7% 2011 Bonds 200,000 7.00 % 200,000 7.00 % 3.95% Convertible Bonds (2) 575,000 3.95 % 575,000 3.95 % Unsecured Notes Payable 1,026,567 5.81 % 1,065,867 5.87 % Revolving Credit Agreements (3) 483,000 3.20 % 255,000 5.54 % Industrial Revenue Bonds 3,700 4.65 % 3,889 4.92 % Obligations under Capital Leases 29,725 5.99 % 29,725 6.22 % Total Debt - As Reported 3,318,327 5.53 % 3,165,059 6.08 % Less: Minority Partners' Interests (170,556 ) (38,677 ) Plus: WRI Share of Unconsolidated Joint Ventures 126,104 115,967 Total Debt - Pro rata Share $ 3,273,875 5.54 % $ 3,242,349 6.06 % September 30, December 31, 2008 % of Total 2007 % of Total Fixed vs Variable Rate Debt (at Pro rata Share) (includes the effect of interest rate swaps) Fixed-rate debt $ 2,723,766 83.2 % $ 2,919,947 90.1 % Variable-rate debt 550,109 16.8 % 322,402 9.9 % Total $ 3,273,875 100.0 % $ 3,242,349 100.0 % Secured vs Unsecured Debt (at Pro rata Share) Secured Debt $ 989,151 30.2 % $ 1,146,843 35.4 % Unsecured Debt 2,284,724 69.8 % 2,095,506 64.6 % Total $ 3,273,875 100.0 % $ 3,242,349 100.0 % Coverage Ratios (at Pro rata Share trailing 4 quarters) Fixed Charge Coverage 2.07 x 2.07 x Interest Coverage 2.45 x 2.29 x Debt Service Coverage 2.38 x 2.24 x As Pro rata Reported Share Weighted Average Interest Rates (1) Three months ended 09/30/08 5.53 % 5.54 % Nine months ended 09/30/08 5.61 % 5.63 % Twelve months ended 12/31/07 6.08 % 6.07 % (1) Weighted average interest rates exclude the effects of FAS 141 and loan costs related to financing. (2) The convertible bonds mature August 1, 2026 with a five year call and put optionand an initial conversion price of $49.075 per share. (3) Weighted average revolving interest rate excluding the effect of the commitment fee was 2.99% in third quarter 2008 and 5.23% in fourth quarter 2007. Page 11 Weingarten Realty Investors Debt Information (in thousands, except percentages) Schedule of Maturities at September 30, 2008 As Reported Pro rata Share Maturities Rate(6) Maturities Rate(6) Floating Rate Fixed Rate 2008(1) $ 24,487 6.57 % $ 24,631 6.61 % $ 2,971 $ 21,660 2009 113,420 6.46 % 113,449 6.54 % 9,795 103,654 2010(2) 128,651 6.43 % 139,194 6.47 % 2,424 136,770 2011 (3) 316,785 6.72 % 310,254 6.77 % 488 309,766 2012 335,198 5.49 % 337,412 5.54 % 679 336,733 2013 334,851 5.68 % 286,437 5.64 % 841 285,596 2014 374,863 5.35 % 385,497 5.38 % 3,102 382,395 2015 249,780 5.98 % 216,309 5.95 % 1,124 215,185 2016 147,123 5.85 % 175,699 5.93 % 1,296 174,403 2017 29,391 5.57 % 32,336 5.64 % 1,456 30,880 Thereafter(3) 734,444 5.41 % 685,455 4.41 % 30,792 654,663 Subtotal 2,788,993 2,706,673 54,968 2,651,705 Revolvers(4) 483,000 3.60 % 483,000 3.60 % 483,000 Other(5) 46,334 84,202 (37,859 ) 122,061 Swap Maturities: 2014 50,000 (50,000 ) Total $ 3,318,327 5.61 % $ 3,273,875 5.63 % $ 550,109 $ 2,723,766 (1) Includes $2.5 million of amortizing industrial revenue bonds with a final maturity date of 2015 that are currently callable by the lender. (2) Includes $9.7 million of MTN's maturing 2028 with 12 and 20 year put options. (3) Thereafter includes $575 million of Convertible debt maturing in 2026 which has a5 year call and put option in 2011. (4) Includes the effect of the commitment fee. (5) Other includes capital leases, FAS 141 adjustment, market value of swaps, and a guarantee for the payment of bonds issued in connection with a project in Denver, Colorado. (6) Interest rates exclude the effects of FAS 141 and loan costs related to financing. Page 12 Weingarten Realty Investors Tenant Diversification by Percent of Rental Revenues at Pro rata Share (in thousands, except percentages and # of units) % of Pro rata # of Units Rental Square Rank Tenant Name DBA’s Revenue Feet 1 THE KROGER CO. Kroger, Smith Food, Ralphs, Fry's Food, King Soopers 30 2.38 % 1,633 2 T.J.X. COMPANIES, INC. T.J. Maxx, Marshalls, Home Goods 32 1.58 % 809 3 ROSS STORES, INC. Ross Dress for Less 33 1.52 % 721 4 SAFEWAY, INC. Safeway, Randalls, Von's 20 1.40 % 989 5 HOME DEPOT, INC. 7 1.17 % 806 6 PUBLIX SUPER MARKETS, INC. 21 1.16 % 734 7 OFFICE DEPOT, INC. 26 1.02 % 525 8 PETSMART, INC. 20 0.91 % 364 9 BLOCKBUSTER VIDEO 50 0.87 % 254 10 GAP, INC. Gap, Old Navy, Banana Republic 19 0.87 % 297 11 BARNES & NOBLE INC. Barnes & Noble, Bookstop Booksellers 11 0.80 % 252 12 CIRCUIT CITY 8 0.79 % 293 13 PETCO ANIMAL SUPPLIES, INC. 23 0.75 % 264 14 H E BUTT GROCERY 6 0.65 % 375 15 STAPLES 13 0.61 % 282 16 LINENS 'N THINGS, INC. 10 0.59 % 251 17 BED BATH & BEYOND, INC. 17 0.59 % 323 18 OFFICE MAX INC. 11 0.59 % 250 19 RALEY'S Raley's Bel Air Markets 6 0.58 % 331 20 HARRIS TEETER 6 0.56 % 287 21 TOYS 'R' US 9 0.55 % 312 22 DOLLAR TREE STORES, INC. Dollar Tree, Greenbacks 29 0.51 % 264 23 BEST BUY, INC. 9 0.50 % 210 24 FOOD LION 9 0.45 % 335 25 ANNA'S LINENS 18 0.44 % 172 Total 443 21.86 % 11,333 Page 13 Weingarten Realty Investors Leasing Information (in thousands, except percentages and # of units and leases, pro rata share) Lease Expirations Shopping Center Industrial Total Percentage of Percentage of Percentage of Pro rata Pro rata Pro rata Year Expiring Sq. Ft. Revenue Sq. Ft. Revenue Sq. Ft. Revenue 2008 1.33 % 1.39 % 3.94 % 3.60 % 1.97 % 1.64 % 2009 10.47 % 10.68 % 17.49 % 17.11 % 12.21 % 11.41 % 2010 13.26 % 14.46 % 19.13 % 20.09 % 14.72 % 15.10 % 2011 14.06 % 15.13 % 13.41 % 14.95 % 13.90 % 15.11 % 2012 11.82 % 12.81 % 15.40 % 15.13 % 12.70 % 13.07 % 2013-2017 30.18 % 29.93 % 28.48 % 26.58 % 29.76 % 29.55 % 2018-2027 16.85 % 13.85 % 2.16 % 2.54 % 13.20 % 12.57 % Leasing Production - New Leases and Renewals Number Increase of Leases Square Feet in Base Rent Three Months Ended September 30, 2008 Retail 255 799 11.0 % Industrial 51 723 6.5 % Total 306 1,522 9.9 % Three Months Ended September 30, 2007 Retail 268 1,098 10.4 % Industrial 61 818 4.0 % Total 329 1,916 9.2 % Nine Months Ended September 30, 2008 Retail 773 2,901 12.6 % Industrial 140 1,902 7.2 % Total 913 4,803 11.6 % Nine Months Ended September 30, 2007 Retail 784 3,221 11.3 % Industrial 164 2,107 4.8 % Total 948 5,328 10.1 % Average Minimum Rent per Square Foot Quarter Ended September 30, June 30, March 31, December 31, September 30, 2008 2008 2008 2007 2007 Retail $ 13.05 $ 12.96 $ 12.73 $ 12.57 $ 12.37 Industrial $ 4.92 $ 4.91 $ 4.92 $ 4.86 $ 4.90 Occupancy Quarter Ended September 30, June 30, March 31, December 31, September 30, 2008 2008 2008 2007 2007 Shopping Center Portfolio 94.5 % 94.2 % 94.8 % 95.1 % 95.2 % Industrial Portfolio 91.4 % 91.9 % 90.7 % 92.0 % 94.5 % Total Portfolio 93.7 % 93.6 % 93.7 % 94.4 % 95.1 % Note:A space is considered occupied upon execution of a lease agreement. Page 14 Weingarten Realty Investors Property Information (in thousands at pro rata share) Property Investment Summary New Major All Acquisitions Development Repairs Other Total Nine Months Ended 9/30/2008 $ 2,685 $ 162,902 $ 16,185 $ 55,107 $ 236,879 Year Ended 12/31/2007 565,427 218,239 18,236 64,035 865,938 Year Ended 12/31/2006 602,987 166,999 14,338 32,757 817,081 Year Ended 12/31/2005 358,990 33,171 12,858 36,791 441,810 Year Ended 12/31/2004 511,245 37,836 12,265 41,983 603,329 Page 15 Weingarten Realty Investors New Development Properties (By Stabilization) (in thousands at pro rata share, except percentages) Total Square Feet of Building Percent Total Estimated Est. Area (1) Leased (1) Spent Spent Investment (2) Final Estimated WRI Net @ Year-To- Inception WRI Gross ROI Stabilized Center Name Location Anchors Own % (Gross) Net 100% Gross Date to Date Costs Costs % Date 1 Sharyland Towne Crossing* Mission, Texas HEB, Target # 50.00 % 489 178 97.6 % 98.2 % 994 25,872 25,884 51,767 1Q'08 2 RaintreeRanchCenter Chandler (Phoenix),Arizona Whole Foods 100.00 % 140 137 97.2 % 97.3 % 1,684 29,470 29,513 29,513 1Q'08 3 The Village at Liberty Lake* Liberty Lake, Washington Home Depot # 50.00 % 159 0 100.0 % 100.0 % -154 0 0 0 (3) 2Q'08 4 Colonial Landing Orlando, Florida TSA, HH Greg, Bed Bath, PetSmart 50.00 % 267 133 95.2 % 95.2 % 1,606 14,597 15,413 30,825 3Q'08 Total Stabilized Properties 1,054 449 96.7 % 97.6 % $ 4,130 $ 69,939 $ 70,809 $ 112,105 1 Railwood G - Global Stainless BTS (industrial)* Houston, Texas Sumotiomo 50.00 % 211 105 100.0 % 100.0 % 4,688 4,688 5,686 11,372 4Q'08 Total 2008 not yet Stabilized 211 105 100.0 % 100.0 % $ 4,688 $ 4,688 $ 5,686 $ 11,372 1 PhillipsVillage Orlando, Florida Wal-Mart # 100.00 % 286 66 70.7 % 93.2 % 649 13,496 14,673 14,673 2009 2 Waterford Leland (Wilmington),North Carolina Harris Teeter 75.00 % 119 71 73.2 % 78.6 % 2,349 10,216 10,272 13,696 2009 3 Phillips Crossing Orlando, Florida Golf Galaxy, Whole Foods, Michael's 100.00 % 146 146 83.7 % 83.7 % 9,515 22,823 27,510 27,510 2009 4 Clermont Landing Clermont (Orlando),Florida JC Penney #, Epic Theater # 55.00 % 366 103 56.4 % 77.7 % 5,777 13,086 17,996 32,719 2009 5 Jess Ranch Marketplace Phase II* Apple Valley (Los Angeles),California Winco #, Mervyn's 50.00 % 308 107 90.5 % 93.4 % 3,303 16,750 18,828 37,655 2009 6 ClayPoint Distribution Park (Industrial) Houston, Texas Pioneer 100.00 % 359 359 16.8 % 16.8 % 11,404 12,340 19,047 19,047 2009 7 Palm Coast Landing at Town Center Palm Coast, Florida Target # 50.00 % 419 107 74.1 % 86.8 % 7,384 17,633 19,202 38,404 2009 8 Market at Nolana* McAllen, Texas Wal-Mart # 50.00 % 263 24 55.1 % 91.8 % 441 4,712 4,199 8,398 (4) 2009 9 Curry Ford Road Orlando, Florida McDonalds # 100.00 % 14 0 0.0 % 0.0 % -91 2,077 0 0 (3) 2009 10 Market at Sharyland Place* Mission, Texas Kohl's 50.00 % 113 56 82.3 % 82.3 % 616 2,439 2,985 5,970 2009 Total 2009 Stabilizations 2,395 1,041 60.7 % 75.7 % $ 41,349 $ 115,569 $ 134,710 $ 198,071 1 Gardens on Havana* Aurora (Denver),Colorado Kohl's, Target # 39.80 % 919 205 34.5 % 63.3 % 9,098 12,416 20,951 52,654 2010 2 Gateway Station Ft. Worth, Texas Conn's, Kohl's # 70.00 % 174 65 34.2 % 64.5 % 4,265 7,121 10,215 14,593 2010 3 The Shoppes at Parkwood Ranch Mesa (Phoenix),Arizona Hobby Lobby 100.00 % 121 108 67.0 % 70.6 % 5,161 10,300 18,792 18,792 2010 4 Jess Ranch Marketplace Phase III* Apple Valley (Los Angeles),California Cinemark, Best Buy, Bed Bath 50.00 % 195 97 76.9 % 76.9 % 8,483 14,713 23,083 46,166 2010 5 Riverpoint at Sheridan* Sheridan (Denver),Colorado Costco #, Target # 50.00 % 778 216 25.0 % 58.4 % 19,901 35,410 41,918 83,836 2010 6 Mohave Crossroads Bullhead City, Arizona Target #, Kohl's # 100.00 % 428 230 63.9 % 80.5 % 23,593 37,620 49,428 49,428 2010 7 Horne Street Market Ft. Worth, Texas 24 Hour Fitness 100.00 % 57 57 73.8 % 73.8 % 1,913 6,489 12,783 12,783 2010 8 Epic Village Phase I - St. Augustine St. Augustine, Florida Epic Theatre # 70.00 % 92 16 11.6 % 78.0 % 3,451 3,508 3,252 4,646 (4) 2010 9 Westwood Center San Antonio, Texas Wal-Mart # 100.00 % 244 91 4.0 % 1.5 % 5,486 15,922 16,311 16,311 2010 10 Tomball Marketplace Tomball (Houston),Texas Academy # 100.00 % 351 245 14.7 % 40.5 % 2,186 28,478 45,174 45,174 2011 11 Westover Square San Antonio, Texas All Pad Site 67.00 % 60 0 0.0 % 0.0 % 311 2,665 0 0 (3) 2011 12 Surf City Crossing Surf City (Wilmington),North Carolina Harris Teeter 75.00 % 71 53 69.1 % 69.1 % 36 4,470 5,252 7,003 2011 13 Gladden Farms Marana (Tucson),Arizona Fry's # 50.00 % 173 32 18.0 % 69.3 % 208 2,740 6,588 13,177 2011 14 North Towne Plaza Brownsville, Texas Lowe's # 75.00 % 276 111 0.0 % 46.1 % 1,799 9,624 16,559 22,079 2011 15 300 West Town Center* Salt Lake City, Utah Target # 33.30 % 247 27 0.0 % 66.6 % 2,119 2,322 6,989 20,970 2011 16 The Shoppes at Wilderness Oaks San Antonio, Texas All Pad Site 100.00 % 77 41 0.0 % 0.0 % 11,469 11,469 8,177 8,177 (4) 2011 17 Decatur 215 Las Vegas, Nevada Target # 50.00 % 376 122 24.9 % 51.3 % 4,784 19,737 39,886 79,772 2011 18 Southern Pines Place Southern Pines, North Carolina Home Depot # 100.00 % 201 69 0.0 % 66.0 % 596 9,458 17,999 17,999 2011 19 Ridgeway Trace Center Memphis, Tennessee Best Buy, Target #, Sports Authority 100.00 % 311 174 41.2 % 67.2 % 7,876 35,286 57,895 57,895 2011 Total 2010 and beyond Stabilizations 5,150 1,961 33.4 % 57.9 % $ 112,736 $ 269,747 $ 401,253 $ 571,454 Total 30 Properties Under Development 7,756 3,107 45.2 % 64.6 % $ 158,772 $ 390,004 $ 541,649 $ 780,897 8.6 % Total 34 New Development Properties 8,811 3,555 52.6 % 68.5 % $ 162,902 $ 459,943 $ 612,458 $ 893,002 8.6 % 2008 Stabilizations 1,265 554 97.4 % 98.0 % $ 8,818 $ 74,627 $ 76,495 $ 123,478 9.0 % 2008 - 2009 Stabilizations 3,660 1,595 75.5 % 83.4 % $ 50,167 $ 190,196 $ 211,205 $ 321,549 9.5 % *Unconsolidated Joint Venture #Denotes anchors that are not owned by Weingarten (1)Total Building Area (Gross) square footage reflects 100% ownership including square feet owned by other.WRI's share of building area (Net) square footage reflects WRI's ownership percentage excluding square feet owned by other. (2)Net of expected proceeds not yet received from anchor and pad sales (3)WRI will not have an investment interest after pad sale considerations (4)Total estimated costs are net of land sales Page 16 Weingarten Realty Investors As of September 30, 2008 in thousands, except acres Land Held for Development Ownership Gross Investment Location Interest Acres 100% Pro Rata FM 1957 (Potranco Rd) and FM 211, San Antonio 50.0 % 198.7 Rock Prairie Rd. at Hwy. 6, College Station 100.0 % 82.0 South Fulton Parkway and SH 92, Union City 50.0 % 81.6 US Hwy 1 and Caveness Farms Road, Wake Forest 100.0 % 79.9 Shary Road and US Hwy 83, Mission 50.0 % 36.9 Creedmoor (Highway 50) and Crabtree Valley Avenue, Raleigh 100.0 % 13.2 Northwest Freeway at Gessner, Houston * 100.0 % 4.9 West Loop North at Interstate 10, Houston * 100.0 % 3.3 Citadel Plaza at 610 North Loop, Houston * 100.0 % 3.1 Other * 100.0 % 32.6 Total Land Held Properties 536.3 $ 124,523 $ 92,453 *Represents land parcels held by WRI for many years that have never been reported as new development assets. Note:Land costs account for $113.5 million of total investment Acquisitions Sq. Ft. of Bldg. Area Date Total Center City/State at 100% Acquired Investment Yield Wholly-Owned Acquisitions Shopping Centers Kirby Strip Center Houston, TX 10 05/27/08 Joint Venture Acquisitions Shopping Centers Shoppes of Port Charlotte (25%) Port Charlotte, FL 4 01/08/08 Grand Total Acquisitions (Y-T-D) 14 $ 2,685 6.64 % Page 17 Weingarten Realty Investors Disposition Summary (in thousands at pro rata share) Sq. Ft. Weighted of Bldg. Area Date Sales Sales Center City/State at 100% Sold Proceeds Cap Operating Property Sales Shopping Centers Eastpark Shopping Center Houston, TX 113 2/1/08 Ralph's Center Redondo Beach, CA 60 3/11/08 Southcliff Shopping Center Fort Worth, TX 116 4/7/08 Park Terrace Shopping Center De Ridder, LA 131 5/28/08 Brodie Oaks Austin, TX 227 6/20/08 Northway Shopping Center Houston, TX 217 6/25/08 River Pointe Conroe, TX 45 7/17/08 Conn's Building Lake Charles, LA 23 8/5/08 Subtotal - Shopping Centers 932 Industrial Wells Branch Corporate Center Austin, TX 59 5/8/08 Subtotal - Industrial 59 Total Operating Property Sales (Y-T-D) 991 $113,775 7.70% Land and Merchant Development Sales Shopping Centers Green Valley Ranch - KFC Denver, CO 1/9/08 Eastpark - Land Houston, TX 1/31/08 Westwood Center - Firstmark Credit Union San Antonio, TX 3/14/08 Clermont Landing - Red Lobster Clermont, FL 4/14/08 Clermont Landing - Olive Garden Clermont, FL 4/14/08 Harrison Pointe Shopping Center - Undeveloped Pad Clermont, FL 4/15/08 Rock Prairie Marketplace - Undeveloped Pad College Station, TX 5/6/08 Shoppes of Caverness Farms - Red Robin Wake Forest, NC 5/20/08 Waterford Shopping Center - Undeveloped Pad Leland, NC 5/27/08 US 290 atGessner - Rudy's BBQ and Country Store Houston, TX 5/29/08 Westwood Center - Arby's San Antonio, TX 6/6/08 Bridges at Smoky Hill - Undeveloped Pad Centennial, CO 6/17/08 Charleston Commons - Bus Turnout Las Vegas, NV 6/24/08 Raintree Ranch Shopping Center - Panda Express Chandler, AZ 6/26/08 Westland Fair Shopping Center - Two Tracts Las Vegas, NV 7/3/08 Shoppes of Caverness Farms - Chili's Wake Forest, NC 7/11/08 Village at Liberty Lake - Washington Federal S & L Liberty Lake, WA 7/16/08 The Shoppes at Parkwood Ranch - Undeveloped Pad Mesa, AZ 8/6/08 Shoppes of Caverness Farms - Texas Roadhouse Wake Forest, NC 9/3/08 Surf City Crossing - Undeveloped Pad Surf City, NC 9/11/08 Palm Coast Landing - McDonald's Palm Coast, FL 9/17/08 Palm Coast Landing - SunTrust Bank Palm Coast, FL 9/22/08 Total Land and Merchant Development Sales (Y-T-D) $18,875 Grand Total $132,650 Page 18 Weingarten Realty Investors Total Net Operating Income at Pro rata Share by Geographic Region (1) (in thousands, except percentages) Nine Months Ended September 30, Twelve Months Ended December 31, 2008 % 2007 % 2007 % 2006 % 2005 % 2004 % Western Region California $ 38,306 11.5 % $ 37,983 11.5 % $ 50,503 11.3 % $ 50,074 12.1 % $ 47,868 12.3 % $ 42,159 11.9 % Nevada 25,735 7.7 % 23,537 7.2 % 31,338 7.0 % 27,796 6.7 % 25,161 6.4 % 19,705 5.5 % Arizona 19,631 5.9 % 16,842 5.1 % 23,192 5.2 % 15,009 3.7 % 14,965 3.8 % 13,312 3.7 % Colorado 8,800 2.6 % 9,177 2.8 % 12,162 2.7 % 13,488 3.3 % 11,447 2.9 % 10,907 3.1 % New Mexico 8,477 2.5 % 7,828 2.4 % 10,472 2.3 % 11,394 2.8 % 10,315 2.6 % 8,356 2.3 % Utah 2,722 0.8 % 2,647 0.8 % 3,545 0.8 % 3,231 0.8 % 2,926 0.7 % 2,741 0.8 % Oregon 1,060 0.3 % 581 0.2 % 929 0.2 % 46 0.0 % - 0.0 % - 0.0 % Washington 903 0.3 % 964 0.3 % 1,295 0.3 % 251 0.1 % - 0.0 % - 0.0 % Total Western Region 105,633 31.6 % 99,559 30.3 % 133,437 29.8 % 121,289 29.5 % 112,683 28.7 % 97,179 27.3 % Central Region Texas $ 107,379 32.1 % $ 114,064 34.6 % $ 154,800 34.7 % $ 154,473 37.4 % $ 157,357 40.0 % $ 150,296 42.3 % Louisiana 8,504 2.5 % 9,734 3.1 % 12,831 2.9 % 12,754 3.1 % 13,600 3.5 % 15,693 4.4 % Kansas 1,496 0.4 % 1,510 0.5 % 1,980 0.4 % 3,714 0.9 % 6,282 1.6 % 6,926 1.9 % Arkansas 2,171 0.6 % 2,253 0.7 % 3,028 0.7 % 3,505 0.8 % 3,855 1.0 % 3,351 0.9 % Mississippi (0 ) 0.0 % (0 ) 0.0 % (0 ) 0.0 % (6 ) 0.0 % 956 0.2 % 1,016 0.3 % Illinois 2,366 0.7 % 1,545 0.5 % 2,378 0.5 % 2,985 0.7 % 2,870 0.7 % 2,959 0.8 % Missouri 891 0.3 % 1,079 0.3 % 1,439 0.3 % 2,193 0.5 % 2,827 0.7 % 2,719 0.8 % Oklahoma 740 0.2 % 810 0.2 % 1,009 0.2 % 3,002 0.7 % 3,616 0.9 % 3,558 1.0 % Total Central Region 123,547 36.8 % 130,995 39.9 % 177,465 39.7 % 182,621 44.1 % 191,364 48.6 % 186,518 52.4 % Eastern Region Florida $ 53,456 16.1 % $ 49,118 14.9 % $ 67,400 15.1 % $ 56,601 13.7 % $ 46,076 11.7 % $ 40,054 11.3 % North Carolina 20,164 6.0 % 20,278 6.2 % 27,027 6.0 % 23,694 5.7 % 19,749 5.0 % 14,948 4.2 % Virginia 1,788 0.5 % 1,318 0.4 % 2,036 0.5 % - 0.0 % - 0.0 % - 0.0 % South Carolina 210 0.1 % 229 0.1 % 287 0.1 % 242 0.1 % - 0.0 % - 0.0 % Georgia 19,029 5.7 % 17,286 5.2 % 23,929 5.5 % 14,861 3.6 % 12,119 3.1 % 8,483 2.5 % Tennessee 5,452 1.6 % 5,160 1.5 % 6,964 1.6 % 7,386 1.8 % 5,967 1.6 % 5,777 1.6 % Kentucky 4,978 1.5 % 5,019 1.4 % 6,787 1.6 % 5,944 1.4 % 4,719 1.2 % 2,179 0.6 % Maine 191 0.1 % 326 0.1 % 381 0.1 % 433 0.1 % 538 0.1 % 457 0.1 % Total Eastern Region 105,269 31.6 % 98,735 29.8 % 134,811 30.5 % 109,161 26.4 % 89,167 22.7 % 71,899 20.3 % Total Net Operating Income $ 334,449 100.0 % $ 329,288 100.0 % $ 445,713 100.0 % $ 413,072 100.0 % $ 393,214 100.0 % $ 355,596 100.0 % (1)The Net Operating Income at Pro rata Share includes the real estate operations of joint ventures at WRI's ownership percentages ranging from 7.8% to 75% except for the operations of down-reit partnerships,which are included at 100% with the applicable minority interest.Net Operating Income excludes the effect of lease cancellation income and straight-line rent adjustments.Pro rata financial information is not, and is notintended to be, a presentation in accordance with generally accepted accounting principles. Page 19 Weingarten Realty Investors Average Base Rents by CBSA As of:9/30/2008 In Thousands, except per square foot amounts Economics reflect WRI's pro rata ownership interest Occupied Annualized Avg. Base Occupied Annualized Avg. Base SF Rents Rents SF Rents Rents # of Properties GLA Total ABR Greater than 10K SF Less than 10K SF Retail West Region Flagstaff, AZ 1 166 $ 10.17 126 $ 994 $ 7.88 37 $ 667 $ 17.90 Lake Havasu City-Kingman, AZ 1 146 $ 13.01 71 $ 774 $ 10.83 20 $ 417 $ 20.77 Phoenix-Mesa-Scottsdale, AZ 16 1,292 $ 14.85 645 $ 5,635 $ 8.73 512 $ 11,551 $ 22.58 Tucson, AZ 5 729 $ 13.08 478 $ 4,263 $ 8.92 181 $ 4,357 $ 24.02 Arizona 23 2,332 $ 13.84 1,321 $ 11,666 $ 8.83 750 $ 16,993 $ 22.65 Los Angeles-Long Beach et al, CA 3 584 $ 17.01 395 $ 5,583 $ 14.12 152 $ 3,726 $ 24.56 Madera, CA 1 85 $ 12.46 52 $ 488 $ 9.37 27 $ 495 $ 18.45 Modesto, CA 1 79 $ 15.18 47 $ 515 $ 10.84 30 $ 663 $ 22.05 Redding, CA 1 121 $ 16.99 65 $ 552 $ 8.56 53 $ 1,440 $ 27.34 Riverside et al, CA 3 533 $ 18.83 278 $ 3,133 $ 11.28 224 $ 6,318 $ 28.18 SacramentoArden et al, CA 5 630 $ 12.30 330 $ 1,746 $ 5.29 235 $ 5,209 $ 22.13 San Diego-Carlsbad et al, CA 2 157 $ 20.48 73 $ 739 $ 10.16 80 $ 2,386 $ 29.86 San Francisco-Oakland et al, CA 3 447 $ 21.18 246 $ 3,509 $ 14.28 181 $ 5,533 $ 30.53 San Jose-Sunnyvale et al, CA 2 146 $ 18.74 66 $ 421 $ 6.40 69 $ 2,113 $ 30.42 Santa Cruz-Watsonville, CA 1 150 $ 9.09 93 $ 466 $ 5.00 46 $ 798 $ 17.37 Santa Rosa-Petaluma, CA 1 199 $ 11.03 162 $ 1,368 $ 8.45 30 $ 753 $ 24.72 Vallejo-Fairfield, CA 3 364 $ 16.49 165 $ 1,139 $ 6.92 154 $ 4,118 $ 26.72 California 26 3,494 $ 16.36 1,972 $ 19,660 $ 9.97 1,282 $ 33,552 $ 26.17 Colorado Springs, CO 2 297 $ 9.07 243 $ 1,843 $ 7.59 50 $ 812 $ 16.37 Denver-Aurora, CO 8 653 $ 16.79 293 $ 3,562 $ 12.17 248 $ 5,518 $ 22.23 None 1 111 $ 10.55 87 $ 640 $ 7.39 21 $ 494 $ 23.68 Colorado 11 1,061 $ 13.68 622 $ 6,046 $ 9.71 319 $ 6,824 $ 21.42 Las Vegas-Paradise, NV 12 2746 $ 13.22 1945 $ 18,013 $ 9.26 689 $ 16,811 $ 24.41 Nevada 12 2,746 $ 13.22 1,945 $ 18,013 $ 9.26 689 $ 16,811 $ 24.41 Albuquerque, NM 4 502 $ 15.40 310 $ 3,879 $ 12.50 164 $ 3,423 $ 20.89 Santa Fe, NM 1 250 $ 13.44 105 $ 1,057 $ 10.02 84 $ 1,493 $ 17.73 New Mexico 5 752 $ 14.84 416 $ 4,936 $ 11.87 248 $ 4,916 $ 19.82 Portland-Vancouver et al, OR-WA 3 120 $ 13.00 66 $ 555 $ 8.45 46 $ 891 $ 19.56 Oregon 3 120 $ 13.00 66 $ 555 $ 8.45 46 $ 891 $ 19.56 Provo-Orem, UT 1 30 $ 15.01 12 $ 158 $ 13.43 18 $ 285 $ 16.07 Salt Lake City, UT 2 276 $ 12.32 175 $ 1,756 $ 10.02 83 $ 1,426 $ 17.16 Utah 3 307 $ 12.59 187 $ 1,915 $ 10.24 101 $ 1,710 $ 16.96 Seattle-Tacoma-Bellevue, WA 4 82 $ 16.94 64 $ 938 $ 14.72 15 $ 388 $ 26.71 Washington 4 82 $ 16.94 64 $ 938 $ 14.72 15 $ 388 $ 26.71 Total West Region 87 10,894 $ 14.52 6,592 $ 63,728 $ 9.67 3,449 $ 82,085 $ 23.80 Central Region Little Rock-N. Little Rock, AR 3 358 $ 8.66 298 $ 2,238 $ 7.51 48 $ 755 $ 15.86 Arkansas 3 358 $ 8.66 298 $ 2,238 $ 7.51 48 $ 755 $ 15.86 Chicago et al, IL-IN-WI 1 304 $ 11.21 268 $ 2,647 $ 9.87 24 $ 625 $ 26.59 Illinois 1 304 $ 11.21 268 $ 2,647 $ 9.87 24 $ 625 $ 26.59 Kansas City, MO-KS 1 135 $ 9.58 76 $ 601 $ 7.89 37 $ 482 $ 13.05 Topeka, KS 1 116 $ 11.26 116 $ 1,303 $ 11.26 0 $ 0 $ 0.00 Kansas 2 251 $ 10.43 192 $ 1,904 $ 9.92 37 $ 482 $ 13.05 Baton Rouge, LA 1 155 $ 15.94 69 $ 744 $ 10.83 84 $ 1,688 $ 20.13 Hammond, LA 1 226 $ 6.77 135 $ 568 $ 4.19 86 $ 935 $ 10.83 Page 20 Weingarten Realty Investors Average Base Rents by CBSA As of:9/30/2008 In Thousands, except per square foot amounts Economics reflect WRI's pro rata ownership interest Occupied Annualized Avg. Base Occupied Annualized Avg. Base SF Rents Rents SF Rents Rents # of Properties GLA Total ABR Greater than 10K SF Less than 10K SF Lafayette, LA 2 154 $ 9.82 73 $ 572 $ 7.82 75 $ 884 $ 11.76 Lake Charles, LA 4 458 $ 7.08 291 $ 1,498 $ 5.15 106 $ 1,316 $ 12.38 Monroe, LA 1 141 $ 5.54 87 $ 293 $ 3.37 55 $ 491 $ 8.99 New Orleans-Metairie-Kenner, LA 1 138 $ 14.95 78 $ 772 $ 9.87 75 $ 1,520 $ 20.23 Shreveport-Bossier City, LA 1 46 $ 16.11 27 $ 357 $ 13.43 14 $ 295 $ 21.27 Louisiana 11 1,320 $ 9.51 760 $ 4,802 $ 6.32 495 $ 7,129 $ 14.39 St. Louis, MO-IL 2 229 $ 9.85 115 $ 1,028 $ 8.93 50 $ 597 $ 11.99 Missouri 2 229 $ 9.85 115 $ 1,028 $ 8.93 50 $ 597 $ 11.99 Oklahoma City, OK 2 172 $ 7.37 107 $ 580 $ 5.40 49 $ 570 $ 11.74 Oklahoma 2 172 $ 7.37 107 $ 580 $ 5.40 49 $ 570 $ 11.74 Amarillo, TX 3 219 $ 10.58 68 $ 492 $ 7.27 125 $ 1,551 $ 12.37 Beaumont-Port Arthur, TX 8 413 $ 8.89 192 $ 928 $ 4.83 148 $ 2,091 $ 14.17 College Station-Bryan, TX 1 107 $ 10.77 86 $ 923 $ 10.74 15 $ 164 $ 10.95 Corpus Christi, TX 2 490 $ 12.93 281 $ 2,772 $ 9.86 182 $ 3,212 $ 17.67 Dallas-Fort Worth-Arlington, TX 9 1,213 $ 12.33 635 $ 5,847 $ 9.21 436 $ 7,355 $ 16.87 Houston-Baytown-Sugar Land, TX 61 4,999 $ 13.02 2,888 $ 26,366 $ 9.13 1,627 $ 32,436 $ 19.93 Killeen-Temple-Fort Hood, TX 1 115 $ 11.82 98 $ 1,033 $ 10.52 15 $ 304 $ 20.41 Laredo, TX 2 377 $ 14.00 260 $ 2,964 $ 11.42 100 $ 2,069 $ 20.70 Lubbock, TX 2 182 $ 8.65 143 $ 955 $ 6.67 39 $ 619 $ 15.98 Lufkin, TX 1 257 $ 6.90 195 $ 1,005 $ 5.16 34 $ 572 $ 16.89 McAllen-Edinburg-Pharr, TX 7 473 $ 11.66 355 $ 3,411 $ 9.61 84 $ 1,707 $ 20.32 Rio Grande City, TX 1 88 $ 11.31 76 $ 788 $ 10.42 12 $ 202 $ 16.98 San Antonio, TX 6 610 $ 11.22 401 $ 3,250 $ 8.11 172 $ 3,173 $ 18.47 Texarkana, TX-Texarkana, AR 1 97 $ 4.32 54 $ 173 $ 3.18 20 $ 150 $ 7.35 Tyler, TX 1 60 $ 7.76 33 $ 212 $ 6.35 10 $ 123 $ 12.58 Texas 106 9,702 $ 12.17 5,764 $ 51,117 $ 8.87 3,018 $ 55,727 $ 18.46 Total Central Region 127 12,336 $ 11.60 7,505 $ 64,317 $ 8.57 3,720 $ 65,884 $ 17.71 East Region Fort Walton Beach et al, FL 2 70 $ 15.59 50 $ 675 $ 13.47 15 $ 343 $ 22.65 Jacksonville, FL 1 312 $ 9.03 250 $ 1,808 $ 7.23 50 $ 902 $ 18.06 Miami-Fort Lauderdale et al, FL 16 2,129 $ 14.84 1,213 $ 11,873 $ 9.79 803 $ 18,036 $ 22.47 Orlando, FL 13 1,720 $ 15.09 1,143 $ 13,947 $ 12.20 462 $ 10,268 $ 22.24 Palm Bay-Melbourne et al, FL 3 182 $ 8.75 106 $ 618 $ 5.82 61 $ 843 $ 13.90 Palm Coast, FL 1 75 $ 14.19 54 $ 657 $ 12.21 6 $ 194 $ 31.40 Port St. Lucie-Fort Pierce, FL 1 50 $ 10.63 43 $ 381 $ 8.91 5 $ 123 $ 26.54 Punta Gorda, FL 2 25 $ 17.78 15 $ 215 $ 14.34 8 $ 185 $ 24.65 Sarasota-Bradenton-Venice, FL 1 97 $ 10.43 46 $ 324 $ 7.13 40 $ 566 $ 14.21 Tampa-St. Petersburg et al, FL 4 924 $ 13.05 577 $ 5,534 $ 9.58 304 $ 5,966 $ 19.65 Florida 44 5,585 $ 13.99 3,497 $ 36,033 $ 10.30 1,752 $ 37,425 $ 21.37 Atlanta-Sandy Springs et al, GA 14 1,762 $ 13.82 1,139 $ 11,708 $ 10.28 524 $ 11,278 $ 21.50 Gainesville, GA 1 78 $ 13.32 70 $ 795 $ 11.31 19 $ 391 $ 20.86 Georgia 15 1,841 $ 13.79 1,210 $ 12,503 $ 10.34 543 $ 11,668 $ 21.48 Lexington-Fayette, KY 2 304 $ 13.57 207 $ 1,837 $ 8.88 191 $ 3,568 $ 18.65 Louisville, KY-IN 1 169 $ 11.98 73 $ 628 $ 8.56 63 $ 1,003 $ 15.98 Kentucky 3 473 $ 13.17 280 $ 2,464 $ 8.80 254 $ 4,571 $ 17.99 Lewiston-Auburn, ME 1 154 $ 5.73 77 $ 403 $ 5.26 26 $ 182 $ 7.14 Maine 1 154 $ 5.73 77 $ 403 $ 5.26 26 $ 182 $ 7.14 Charlotte-Gastonia et al, NC-SC 4 319 $ 17.33 154 $ 2,099 $ 13.67 129 $ 2,789 $ 21.70 Durham, NC 6 342 $ 10.97 172 $ 1,509 $ 8.76 122 $ 1,717 $ 14.10 Raleigh-Cary, NC 13 1,681 $ 11.37 1,054 $ 7,989 $ 7.58 574 $ 10,526 $ 18.32 Southern Pines-Pinehurst, NC 1 250 $ 8.22 162 $ 859 $ 5.31 71 $ 1,054 $ 14.92 Wilmington, NC 1 53 $ 9.63 37 $ 300 $ 8.20 4 $ 92 $ 22.50 North Carolina 25 2,646 $ 11.68 1,578 $ 12,756 $ 8.08 899 $ 16,177 $ 17.99 Hilton Head Island-Beaufort, SC 1 22 $ 14.90 5 $ 45 $ 8.50 14 $ 240 $ 17.32 Page 21 Weingarten Realty Investors Average Base Rents by CBSA As of:9/30/2008 In Thousands, except per square foot amounts Economics reflect WRI's pro rata ownership interest Occupied Annualized Avg. Base Occupied Annualized Avg. Base SF Rents Rents SF Rents Rents # of Properties GLA Total ABR Greater than 10K SF Less than 10K SF South Carolina 1 22 $ 14.90 5 $ 45 $ 8.50 14 $ 240 $ 17.32 Memphis, TN-MS-AR 6 651 $ 10.95 421 $ 3,541 $ 8.42 173 $ 2,959 $ 17.12 Tennessee 6 651 $ 10.95 421 $ 3,541 $ 8.42 173 $ 2,959 $ 17.12 Total East Region 95 11,371 $ 13.14 7,068 $ 67,746 $ 9.59 3,660 $ 73,222 $ 20.00 Total Retail 309 34,600 $ 13.03 21,164 $ 195,791 $ 9.25 10,829 $ 221,192 $ 20.43 Industrial West Region San Diego-Carlsbad et al, CA 1 145 $ 6.95 66 $ 456 $ 6.88 1 $ 11 $ 12.00 California 1 145 $ 6.95 66 $ 456 $ 6.88 1 $ 11 $ 12.00 Total West Region 1 145 $ 6.95 66 $ 456 $ 6.88 1 $ 11 $ 12.00 Central Region Austin-Round Rock, TX 6 427 $ 9.73 77 $ 790 $ 10.29 291 $ 2,786 $ 9.58 Dallas-Fort Worth-Arlington, TX 16 2,473 $ 4.81 1,679 $ 7,012 $ 4.18 556 $ 3,739 $ 6.72 Houston-Baytown-Sugar Land, TX 30 3,557 $ 5.48 2,708 $ 13,602 $ 5.02 665 $ 4,883 $ 7.34 San Antonio, TX 3 545 $ 5.52 313 $ 1,658 $ 5.29 194 $ 1,139 $ 5.89 Texas 55 7,001 $ 5.49 4,778 $ 23,061 $ 4.83 1,706 $ 12,547 $ 7.36 Total Central Region 55 7,001 $ 5.49 4,778 $ 23,061 $ 4.83 1,706 $ 12,547 $ 7.36 East Region Lakeland, FL 2 768 $ 4.40 708 $ 3,112 $ 4.40 0 $ 0 $ 0.00 Tampa-St. Petersburg et al, FL 3 896 $ 4.37 828 $ 3,598 $ 4.35 17 $ 95 $ 5.55 Florida 5 1,665 $ 4.38 1,535 $ 6,710 $ 4.37 17 $ 95 $ 5.55 Atlanta-Sandy Springs et al, GA 10 1,610 $ 3.67 1,194 $ 4,356 $ 3.65 21 $ 96 $ 4.61 Georgia 10 1,610 $ 3.67 1,194 $ 4,356 $ 3.65 21 $ 96 $ 4.61 Memphis, TN-MS-AR 3 685 $ 2.65 634 $ 1,676 $ 2.64 1 $ 3 $ 4.55 Tennessee 3 685 $ 2.65 634 $ 1,676 $ 2.64 1 $ 3 $ 4.55 Richmond, VA 9 860 $ 4.79 753 $ 3,565 $ 4.73 5 $ 62 $ 13.30 Virginia 9 860 $ 4.79 753 $ 3,565 $ 4.73 5 $ 62 $ 13.30 Total East Region 27 4,819 $ 3.98 4,116 $ 16,308 $ 3.96 43 $ 256 $ 5.91 Total Industrial 83 11,966 $ 4.91 8,960 $ 39,825 $ 4.44 1,750 $ 12,814 $ 7.32 Joint venture properties are reflected at WRI's pro rata share Occupied SF based on commenced leases # of properties and GLA differ from property list due to new development properties with no commenced leases Page 22 Weingarten Realty Investors Property Listing at September 30, 2008 Gross Leasable Area # of WRI Joint Venture Owned ALL PROPERTIES BY STATE Properties Owned Share by Other Total Arizona 26 2,424,565 6,135 1,299,002 3,729,702 Arkansas 3 357,740 - - 357,740 California 29 3,841,314 857,027 551,304 5,249,645 Colorado 12 1,209,442 1,025,852 1,384,863 3,620,156 Florida 51 7,310,137 2,181,421 1,340,913 10,829,823 Georgia 23 3,450,264 692,756 716,003 4,859,023 Illinois 1 303,566 - - 303,566 Kansas 2 250,855 - - 250,855 Kentucky 4 597,489 - 122,454 719,943 Louisiana 13 1,320,285 435,491 976,172 2,731,948 Maine 1 153,776 51,258 - 205,034 Missouri 2 229,337 28,422 - 257,760 Nevada 13 2,925,225 30,250 758,099 3,713,574 New Mexico 6 1,019,480 - 396,750 1,416,230 North Carolina 27 2,682,162 163,774 742,374 3,588,310 Oklahoma 2 171,657 - - 171,657 Oregon 3 119,939 90,927 62,600 273,466 South Carolina 1 21,530 64,590 - 86,120 Tennessee 9 1,407,127 455,189 137,740 2,000,056 Texas 163 17,426,359 4,905,258 3,089,187 25,420,800 Utah 4 306,638 60,772 296,357 663,767 Virginia 9 860,326 1,607,139 - 2,467,465 Washington 5 81,877 327,505 198,220 607,602 Grand Total 409 48,471,090 12,983,766 12,072,038 73,524,242 Total Retail 329 36,214,415 7,698,038 12,072,038 55,981,839 Total Industrial 77 12,089,887 5,285,728 - 17,375,615 Total Other 3 166,788 - - 166,788 Footnotes for detail property listing (1)Denotes partial ownership.The square feet figures represent WRI's proportionate ownership of the property held by the joint venture or partnership. (2)Denotes property currently under development. (3)Denotes properties that are not consolidated for SEC reporting purposes. (+)Denotes supermarket or discount store offering full service grocery along with general merchandise. NOTE:Square feet is reflective of area available to be leased.Certain listed properties may have additional square feet under WRI ownership. Page 23 Weingarten Realty Investors Property Listing at September 30, 2008 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Retail Operating Properties Arizona Palmilla Center Dysart Rd. at McDowell Rd., Avondale Office Max, PetsMart, Dollar Tree, Fry’s Supermarket + (O.B.O.) 100.00 % 103,568 0 65,574 169,142 University Plaza Plaza Way at Milton Rd., Flagstaff PetsMart, Safeway +, Ross Dress for Less, Bed Bath & Beyond, Dollar Tree 100.00 % 165,621 0 0 165,621 Val Vista Towne Center Warner at Val Vista Rd., Gilbert Target (O.B.O.), Staples, Ross Dress for Less, Petco 100.00 % 93,372 0 123,000 216,372 Arrowhead Festival S.C. 75th Ave. at W. Bell Rd., Glendale Borders (O.B.O.), Sports Authority (O.B.O.), Toys “R” Us (O.B.O.), Bed Bath & Beyond (O.B.O.) 100.00 % 29,834 0 146,624 176,458 Fry's Ellsworth Plaza Broadway Rd. at Ellsworth Rd., Mesa Fry’s Supermarket + (O.B.O.) 100.00 % 9,034 0 64,574 73,608 Monte Vista Village Center Baseline Rd. atEllsworth Rd., Mesa Safeway + (O.B.O.) 100.00 % 45,751 0 58,400 104,151 Red Mountain Gateway Power Rd. at McKellips Rd., Mesa Target (O.B.O.), Bed Bath & Beyond, Famous Footwear 100.00 % 69,568 0 136,000 205,568 Camelback Village Square Camelback at 7th Avenue, Phoenix Fry’s Supermarket +, Target (O.B.O.), Office Max 100.00 % 134,494 0 100,000 234,494 Laveen Village Market Baseline Rd. at51st St., Phoenix Fry’s Supermarket + (O.B.O.), Home Depot (O.B.O.) 100.00 % 40,025 0 71,619 111,644 Rancho Encanto 35th Avenue at Greenway Rd., Phoenix Blockbuster, Fresh N Easy +, Family Dollar 100.00 % 70,909 0 0 70,909 Squaw Peak Plaza 16th Street at Glendale Ave., Phoenix Basha's +, Blockbuster 100.00 % 61,060 0 0 61,060 Fountain Plaza 77th St. at McDowell, Scottsdale Fry’s Supermarket +, Dollar Tree, Lowes (O.B.O.) 100.00 % 102,271 0 165,000 267,271 Scottsdale Horizon Frank Lloyd Wright Blvd and Thompson Peak Parkway, Scottsdale Baja Fresh Mexican Grill 100.00 % 10,337 0 0 10,337 Broadway Marketplace Broadway at Rural, Tempe Office Max, Ace Hardware 100.00 % 82,757 0 0 82,757 Fry's Valley Plaza S. McClintock at E. Southern, Tempe Basha’s + 100.00 % 145,104 0 0 145,104 Pueblo Anozira McClintock Dr. at Guadalupe Rd., Tempe Fry’s Food & Drug +, Petco, Dollar Tree 100.00 % 157,309 0 0 157,309 Entrada de Oro Magee Road and Oracle Road, Tucson Wal-Mart Neighborhood Market 100.00 % 88,685 0 20,406 109,091 Madera Village Tanque Verde Rd. and Catalina Hwy, Tucson Safeway +, Walgreen's, Ace Hardware 100.00 % 96,732 0 10,594 107,326 Oracle Crossings Oracle Highway and Magee Road, Tucson Kohl's, Sprouts Farmers Market + 100.00 % 243,625 0 10,000 253,625 Oracle Wetmore Wetmore Road and Oracle Highway, Tucson Home Depot , Circuit City, PetSmart, Walgreens 100.00 % 256,093 0 0 256,093 Shoppes at Bears Path Tanque Verde Rd. and Bear Canyon Rd., Tucson Osco Drug (O.B.O.), Carondelet Health Care Corp., Leslie Pools 100.00 % 43,928 0 21,851 65,779 Arizona Total: # of Properties:21 2,050,077 0 993,642 3,043,719 Arkansas Markham Square W. Markham at John Barrow, Little Rock Burlington Coat Factory 100.00 % 126,904 0 0 126,904 Markham West 11400 W. Markham, Little Rock Office Depot, Michael’s, Academy, Bassett Furniture, Dollar Tree 100.00 % 178,210 0 0 178,210 Westgate Cantrell at Bryant, Little Rock SteinMart 100.00 % 52,626 0 0 52,626 Arkansas Total: # of Properties:3 357,740 0 0 357,740 California Centerwood Plaza Lakewood Blvd. at Alondra Dr., Bellflower Bestway Supermarket +, Buck-A-Roos 100.00 % 75,500 0 0 75,500 Southampton Center IH-780 at Southampton Rd., Benecia Raley’s +, Ace Hardware, Hollywood Video 100.00 % 162,390 0 0 162,390 580 Market Place E. Castro Valley at Hwy. I-580, Castro Valley P. W. Supermarkets +, Petco, 24 Hour Fitness 100.00 % 100,165 0 0 100,165 Chino Hills Marketplace Chino Hills Pkwy. at Pipeline Ave., Chino Hills Rite Aid, Von’s +, 24 Hour Fitness, Dollar Tree, Ace Hardware 100.00 % 309,098 0 0 309,098 Buena Vista Marketplace Huntington Dr. at Buena Vista St., Duarte Ralph's + 100.00 % 90,805 0 0 90,805 El Camino Promenade El Camino Real at Via Molena, Encinitas T.J. Maxx,Beverages & More, Staples, Shoe Pavilion, Golf Galaxy 100.00 % 129,753 0 0 129,753 Fremont Gateway Plaza Paseo Padre Pkwy. at Walnut Ave., Fremont Raley’s +, NAZ Cinema, 24 Hour Fitness 100.00 % 194,601 0 0 194,601 Hallmark Town Center W. Cleveland Ave. at Stephanie Ln., Madera Food 4 Less + , Bally’s 100.00 % 85,066 0 0 85,066 Menifee Town Center Antelope Rd. at Newport Rd., Menifee Ralph's +, Target (O.B.O.), Ross Dress for Less 100.00 % 124,494 0 124,000 248,494 Marshalls Plaza McHenry at Sylvan Ave., Modesto Marshall’s, Dress Barn, Guitar Center 100.00 % 78,752 0 0 78,752 Prospectors Plaza Missouri Flat Rd. at US Hwy. 50, Placerville SaveMart +, Kmart, Long’s Drug Store 100.00 % 228,345 0 0 228,345 Shasta Crossroads Churn Creek Rd. at Dana Dr., Redding Food Maxx +, Target (O.B.O.), Sports Authority (O.B.O.), Ashley Furniture (O.B.O.) 100.00 % 121,334 0 131,468 252,802 Arcade Square Watt Ave. at Whitney Ave., Sacramento Grocery Outlet + 100.00 % 76,497 0 0 76,497 Discovery Plaza W. El Camino Ave. at Truxel Rd., Sacramento Bel Air Market +, Blockbuster 100.00 % 93,398 0 0 93,398 Page 24 Weingarten Realty Investors Property Listing at September 30, 2008 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Summerhill Plaza Antelope Rd. at Lichen Dr., Sacramento Raley’s + 100.00 % 133,614 0 0 133,614 Valley Franklin Boulevard and Mack Road, Sacramento Raley's + 100.00 % 98,240 0 5,365 103,605 Silver Creek Plaza E. Capital Expressway at Silver Creek Blvd., San Jose Safeway +, Walgreen’s, Orchard Supply (O.B.O.) 100.00 % 134,179 0 65,000 199,179 Tully Corners Shopping Center Tully Rd at Quimby Rd, San Jose Food Maxx +, Petco 10.00 % (1)(3) 11,599 104,393 0 115,992 Greenhouse Marketplace Lewelling Blvd. at Washington Ave., San Leandro Safeway + (O.B.O.), Longs Drug Stores (O.B.O.), Big Lots, 99 Cents Only, Factory 2 U 100.00 % 152,095 0 86,569 238,664 Rancho San Marcos Village San Marcos Blvd. at Rancho Santa Fe Rd., San Marcos Von’s +, 24 Hour Fitness 100.00 % 120,829 0 0 120,829 San Marcos Plaza San Marcos Blvd. at Rancho Santa Fe Rd., San Marcos Albertsons + (O.B.O.) 100.00 % 35,880 0 45,206 81,086 Stony Point Plaza Stony Point Rd. at Hwy. 12, Santa Rosa Food Maxx +, Wal-Mart 100.00 % 198,528 0 0 198,528 Sunset Center Sunset Ave. at State Hwy. 12, Suisun City Albertsons +, Rite Aid 100.00 % 85,238 0 0 85,238 Creekside Center Alamo Dr. at Nut Creek Rd., Vacaville Raley’s +, Blockbuster 100.00 % 116,229 0 0 116,229 Freedom Centre Freedom Blvd. At Airport Blvd., Watsonville Rite Aid, Big Lots, Safeway +, Ace Hardware 100.00 % 150,241 0 0 150,241 Westminster Center Westminster Blvd. at Golden West St., Westminster Albertsons +, Home Depot, Edward’s Cinema, Rite Aid, Petco 100.00 % 417,870 0 0 417,870 California Total: # of Properties:26 3,524,740 104,393 457,608 4,086,741 Colorado Aurora City Place E. Alameda at I225, Aurora PetsMart, Sportsman Warehouse, Linens ‘N Things, Barnes & Noble, Ross Dress For Less, Super Target + (O.B.O.), Pier 1 Imports 50.00 % (1)(3) 182,642 182,642 182,000 547,283 Academy Place Academy Blvd. at Union Blvd., Colorado Springs Safeway + (O.B.O.), Ross Dress For Less, Target (O.B.O.) 100.00 % 84,057 0 177,362 261,419 Uintah Gardens NEC 19th St. at West Uintah, Colorado Springs King Sooper’s +, Walgreens, Petco, Big 5 Sporting Goods 100.00 % 212,638 0 0 212,638 Green Valley Ranch Towne Center Tower Rd. at 48th Ave., Denver King Sooper’s + (O.B.O.) 50.00 % (1)(3) 27,503 27,503 58,000 113,006 Lowry Town Center 2nd Ave. at Lowry Ave., Denver Super Target + (O.B.O.), Barnes & Noble, Office Max, Michael’s, Pier 1 Imports, Cost Plus, Linens ‘N Things 50.00 % (1)(3) 38,370 38,370 52,700 129,439 CityCenter Englewood S. Santa Fe at Hampden Ave., Englewood Wal-Mart (O.B.O.), Ross Dress for Less, Gart Sports, Office Depot, Bally Total Fitness, Petco 51.00 % (1) 137,977 132,566 90,000 360,543 Glenwood Meadows Midland Ave. at W. Meadows, Glenwood Springs Target (O.B.O.), Pier 1 Imports, The Sports Authority, Bed Bath & Beyond, Petco, Lowe's 41.00 % (1)(3) 110,940 159,646 125,174 395,760 Crossing at Stonegate Jordon Rd. at Lincoln Ave., Parker King Sooper’s + 51.00 % (1) 55,620 53,438 0 109,058 Thorncreek Crossing Washington St. at 120th St., Thornton Super Target + (O.B.O.), Barnes & Noble, Office Max, Michael’s, Pier 1 Imports, Cost Plus, Linens ‘N Things 51.00 % (1) 108,186 103,944 174,000 386,130 Westminster Plaza North Federal Blvd. at 72nd Ave., Westminster Safeway +, Walgreens (O.B.O.) 50.00 % (1) 48,521 48,521 56,127 153,169 Colorado Total: # of Properties:10 1,006,454 746,630 915,363 2,668,445 Florida Boca Lyons Glades Rd. at Lyons Rd., Boca Raton Ross Dress for Less, Ethan Allen 100.00 % 113,689 0 0 113,689 Countryside Centre US Highway 19 at Countryside Boulevard Albertsons+, T.J. Maxx, Home Goods 100.00 % 242,123 0 0 242,123 Sunset 19 US Hwy. 19 at Sunset Pointe Rd., Clearwater Publix +, Bed Bath & Beyond, Staples, Comp USA, Barnes & Noble, Sports Authority, Old Navy 100.00 % 275,910 0 0 275,910 Embassy Lakes Sheraton St. at Hiatus Rd., Cooper City Winn Dixie +, Walgreen’s, Tuesday Morning 100.00 % 131,723 0 48,214 179,937 Paradise Key at Kelly Plantation US Highway 98 and Mid Bay Bridge Rd, Destin Publix +, Bed Bath & Beyond, Ross, Old Navy, SteinMart 10.00 % (1)(3) 27,178 244,599 0 271,777 Shoppes at Paradise Isle 34940 Emerald Coast Pkwy, Destin Best Buy, Linens N' Things, Michaels, Office Depot, PetsMart 25.00 % (1)(3) 42,959 128,878 0 171,837 Hollywood Hills Plaza Hollywood Blvd. at North Park Rd., Hollywood Publix +, Target, CVS/pharmacy 100.00 % 364,714 0 0 364,714 Indian Harbour Place East Eau Gallie Boulevard, Indian Harbour Beach Beall's, Publix + 25.00 % (1)(3) 40,880 122,641 0 163,521 Argyle Village Blanding at Argyle Forest Blvd., Jacksonville Bed Bath & Beyond, Publix +, T.J. Maxx, Babies “R” Us, Jo-Ann’s Fabrics, Michael's 100.00 % 312,447 0 0 312,447 TJ Maxx Plaza 117th Avenue at Sunset Blvd., Kendall T.J. Maxx, Winn Dixie + 100.00 % 161,572 0 0 161,572 Largo Mall Ulmerton Rd. at Seminole Ave., Largo Beall’s Department Stores, Marshall’s, PetsMart, Bed Bath & Beyond,Staples, Michael’s, Target (O.B.O.), Albertsons + (O.B.O.) 100.00 % 377,757 0 197,631 575,388 Page 25 Weingarten Realty Investors Property Listing at September 30, 2008 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Palm Lakes Plaza Atlantic Boulevard and Rock Island Road, Maragate Publix +, CVS/pharmacy 20.00 % (1)(3) 22,750 91,002 0 113,752 Lake Washington Crossing Wickham Rd. at Lake Washington Rd., Melbourne Publix +, Beall’s Outlet Stores 25.00 % (1)(3) 29,707 89,121 0 118,828 Lake Washington Square Wickham Rd. at Lake Washington Rd., Melbourne Albertsons +, Tuesday Morning 100.00 % 111,811 0 0 111,811 Kendall Corners Kendall Drive and SW 127th Avenue, Miami City Furniture 20.00 % (1)(3) 19,303 77,212 0 96,515 South Dade South Dixie Highway and Eureka Drive, Miami Publix +, Petco, Chuck E. Cheese, Bed Bath & Beyond 20.00 % (1)(3) 43,882 175,530 0 219,412 Tamiami Trail Shops S.W. 8th St. at S.W. 137th Ave., Miami Publix +, CVS/pharmacy 100.00 % 110,867 0 0 110,867 Northridge E. Commercial Blvd. at Dixie Hwy., Oakland Park Publix +, Petco, Ross Dress for Less, Anna's Linen 100.00 % 236,170 0 0 236,170 Colonial Plaza E. Colonial Dr. at Primrose Dr., Orlando Staples, Circuit City, Ross Dress for Less, Linens ‘N Things, Babies “R” Us, Marshall’s, Old Navy, SteinMart, Barnes & Noble, Petco 100.00 % 496,751 0 0 496,751 International Drive Value Center International Drive and Touchstone Drive, Orlando Bed Bath & Beyond, Ross, T.J. Maxx 20.00 % (1)(3) 37,133 148,531 0 185,664 Market at Southside Michigan Ave. at Delaney Ave., Orlando Ross Dress for Less, Beall’s Outlet Stores, Dollar Tree, Albertsons + (O.B.O.) 100.00 % 92,328 0 64,627 156,955 The Marketplace at Dr. Phillips Dr. Phillips Boulevard and Sand Lake Road, Orlando Albertsons +, Stein Mart, Office Depot, Home Goods, Morton's of Chicago 20.00 % (1)(3) 65,250 261,000 0 326,250 The Shoppes at South Semoran Semoran Blvd. at Pershing Ave. Save Rite + 100.00 % 101,535 0 0 101,535 Westland Terrace Plaza SR 50 at Apopka Vineland Rd., Orlando T.J. Maxx, Petco, Shoe Carnival, Super Target + (O.B.O.) 100.00 % 77,521 0 183,000 260,521 Alafaya Square Alafaya Trail, Oviedo Publix + 20.00 % (1)(3) 35,297 141,189 0 176,486 University Palms Alafaya Trail at McCullough Rd., Oviedo Publix +, Blockbuster 100.00 % 99,172 0 0 99,172 East Lake Woodlands East Lake Road and Tampa Road, Palm Harbor Publix +, Walgreens 20.00 % (1)(3) 28,021 112,082 0 140,103 Shoppes at Parkland Hillsboro Boulevard at State Road #7, Parkland BJ's Wholesale Club + 100.00 % 145,652 0 0 145,652 Flamingo Pines Pines Blvd. at Flamingo Rd., Pembroke Pines Publix +, U.S. Post Office, Keiser College, Home Depot (O.B.O.) 100.00 % 262,761 0 105,350 368,111 Pembroke Commons University at Pines Blvd., Pembroke Pines Publix +, Marshall’s, Office Depot, LA Fitness 100.00 % 314,401 0 0 314,401 Publix at Laguna Isles Sheridan St. at SW 196th Ave., Pembroke Pines Publix + 100.00 % 69,475 0 0 69,475 Vizcaya Square Nob Hill Rd. at Cleary Blvd., Plantation Winn Dixie +, Blockbuster 100.00 % 112,410 0 0 112,410 Quesada Commons Quesada Avenue and Toledo Blade Boulevard, Port Charlotte Publix + 25.00 % (1)(3) 14,722 44,168 0 58,890 Shoppes of Port Charlotte Toledo Blade Boulevard and Tamiami Trail, Port Charlotte Petco 25.00 % (1)(3) 10,253 30,758 0 41,011 Shoppes of Port Charlotte Toledo Blade Boulevard and Tamiami Trail, Port Charlotte Chick-Fil-A 25.00 % (1)(3) 978 2,934 0 3,912 Marketplace at Seminole Towne Center Central Florida Greenway and Rinehart Road, Sanford Circuit City, Sports Authority, DSW, Marshalls, Old Navy, Linens 'N Things, Petco, Cost Plus, Super Target + (O.B.O.) 100.00 % 308,751 0 185,000 493,751 Pineapple Commons Us Highway 1 and Britt Rd. Best Buy, Ross, Linens 'N Things, PetsMart, Ashley Furniture 20.00 % (1)(3) 49,803 199,211 0 249,014 Sunrise West Shopping Center West Commercial Drive and NW 91st Avenue, Sunrise Publix + 25.00 % (1)(3) 19,080 57,241 0 76,321 Venice Pines Center Rd. at Jacaranda Blvd., Venice Sweet Bay + 100.00 % 97,303 0 0 97,303 Winter Park Corners Aloma Ave. at Lakemont Ave., Winter Park Whole Foods Market +, Outback Steakhouse 100.00 % 102,397 0 0 102,397 Florida Total: # of Properties:39 5,206,436 1,926,097 783,822 7,916,355 Georgia Lakeside Marketplace Cobb Parkway (US Hwy 41), Acworth Ross Dress for Less, Circuit City, Petco, Office Max, Books A Million, Super Target + (O.B.O.) 100.00 % 147,688 0 174,000 321,688 Mansell Crossing North Point Parkway at Mansell Rd Ross, Bed Bath & Beyond, Rooms to Go 20.00 % (1)(3) 20,586 82,345 0 102,931 Camp Creek Marketplace II Camp Creek Parkway and Carmla Drive, Atlanta DSW, American Signature, Circuit City, LA Fitness 100.00 % 196,283 0 0 196,283 Cherokee Plaza Peachtree Road and Colonial Drive, Atlanta Kroger + 100.00 % 98,553 0 0 98,553 Perimeter Village Ashford-Dunwoody Rd Wal-Mart Supercenter +, Cost Plus, DSW, Borders 100.00 % 387,755 0 0 387,755 Publix at Princeton Lakes Carmia Drive and Camp Creek Drive, Atlanta Publix+ 100.00 % 68,389 0 0 68,389 Brookwood Square East-West Connector at Austell Rd., Austell Marshall’s, Staples, Home Depot 100.00 % 253,448 0 0 253,448 Dallas Commons US Highway 278 and Nathan Dean Boulevard, Dallas Kroger + (O.B.O.) 100.00 % 25,158 0 70,104 95,262 Page 26 Weingarten Realty Investors Property Listing at September 30, 2008 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Reynolds Crossing Steve Reynolds and Old North Cross Rd., Duluth Kroger + (O.B.O.) 100.00 % 45,758 0 70,225 115,983 Thompson Bridge Commons Thompson Bridge Rd. at Mt. Vernon Rd., Gainesville Kroger + 100.00 % 78,351 0 0 78,351 Grayson Commons Grayson Hwy at Rosebud Rd., Grayson Kroger + 100.00 % 76,611 0 0 76,611 Sandy Plains Exchange Sandy Plains at Scufflegrit, Marietta Publix + 100.00 % 72,784 0 0 72,784 Brownsville Commons Brownsville Road and Hiram-Lithia Springs Road, Powder Springs Kroger + (O.B.O.) 100.00 % 27,747 0 54,139 81,886 Roswell Corners Woodstock Rd. at Hardscrabble Rd., Roswell Staples, T.J. Maxx, Super Target + (O.B.O.) 100.00 % 144,964 0 173,535 318,499 Brookwood Marketplace Peachtree Parkway at Mathis Airport Rd., Suwannee Office Max, Home Depot, Bed Bath & Beyond, Super Target + (O.B.O.) 100.00 % 196,630 0 174,000 370,630 Georgia Total: # of Properties:15 1,840,705 82,345 716,003 2,639,053 Illinois Burbank Station S. Cicero Ave. at W. 78th St. AJ Wright, Babies "R" Us, Food For Less +, Office Max 100.00 % 303,566 0 0 303,566 Illinois Total: # of Properties:1 303,566 0 0 303,566 Kansas Shawnee Village Shawnee Mission Pkwy. at Quivera Rd., Shawnee Burlington Coat Factory 100.00 % 135,139 0 0 135,139 Kohl's Wanamaker Rd. at S.W. 17th St., Topeka Barnes & Noble, Kohl’s Department Store 100.00 % 115,716 0 0 115,716 Kansas Total: # of Properties:2 250,855 0 0 250,855 Kentucky Millpond Center Boston at Man O’War, Lexington Kroger + 100.00 % 124,567 0 27,000 151,567 Regency Shopping Centre Nicholasville Rd.& West Lowry Lane, Lexington C&R Beauty Supply 100.00 % 124,486 0 46,044 170,530 Tates Creek Tates Creek at Man O’ War, Lexington Kroger +, Rite Aid 100.00 % 179,450 0 0 179,450 Festival at Jefferson Court Outer Loop at Jefferson Blvd., Louisville Kroger +, PetsMart (O.B.O.), Factory Card Outlet, AJ Wright (O.B.O.) 100.00 % 168,986 0 49,410 218,396 Kentucky Total: # of Properties:4 597,489 0 122,454 719,943 Louisiana Seigen Plaza Siegen Lane at Honore Lane, Baton Rouge Super Target + (O.B.O.), Ross Dress for Less, Conn’s, Petco 100.00 % 155,490 0 194,247 349,737 Town & Country Plaza U.S. Hwy. 190 West, Hammond Way Winn Dixie +, Office Depot, CVS/pharmacy, Goody’s, Books a Million, Rent 100.00 % 226,102 0 0 226,102 Manhattan Place Manhattan Blvd. at Gretna Blvd., Harvey Target (O.B.O.), Ross Dress for Less, Stage, K&G Fashion 100.00 % 138,215 0 125,400 263,615 Ambassador Plaza Ambassador Caffery at W. Congress, Lafayette Albertsons + (O.B.O.), Blockbuster 100.00 % 0 0 101,950 101,950 River Marketplace Ambassador Caffery at Kaliste Saloom, Lafayette Ross Dress for Less, Stage, Cost Plus, Super Target + (O.B.O.), Books A Million 7.80 % (1)(3) 13,142 147,100 174,700 334,942 Westwood Village W. Congress at Bertrand, Lafayette Stage, Graham Central Station 100.00 % 141,346 0 0 141,346 14/Park Plaza Hwy. 14 at General Doolittle, Lake Charles Kroger +, Conn’s, Burke's Outlet, Anna's Linens, Family Dollar 100.00 % 172,068 0 0 172,068 K-Mart Plaza Ryan St., Lake Charles Albertsons +, Kmart, Stages 50.00 % (1)(3) 107,974 107,974 0 215,948 Prien Lake Plaza Prien Lake Rd. at Nelson Rd., Lake Charles Target (O.B.O.), Marshall’s (O.B.O.), Ross Dress for Less (O.B.O.), Bed Bath & Beyond (O.B.O.) 100.00 % 7,743 0 205,375 213,118 Southgate Ryan at Eddy, Lake Charles Market Basket +, Office Depot, Books A Million 100.00 % 170,588 0 0 170,588 Danville Plaza Louisville at 19th, Monroe County Market +, Citi Trends, Surplus Warehouse 100.00 % 141,380 0 0 141,380 Orleans Station Paris, Robert E. Lee at Chatham, New Orleans Vacant 100.00 % 0 0 0 0 University Place 70th St. at Youree Dr., Shreveport Super Target + (O.B.O.), Best Buy, T.J. Maxx, CVS/pharmacy (O.B.O), Bed Bath 20.40 % (1)(3) 46,237 180,417 174,500 401,154 & Beyond Louisiana Total: # of Properties:13 1,320,285 435,491 976,172 2,731,948 Maine The Promenade Essex at Summit, Lewiston Staples, Flagship Cinemas 75.00 % (1) 153,776 51,258 0 205,034 Maine Total: # of Properties:1 153,776 51,258 0 205,034 Page 27 Weingarten Realty Investors Property Listing at September 30, 2008 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Missouri Ballwin Plaza Manchester Rd. at Vlasis Dr., Ballwin Schnucks +, Michael’s, Sears 100.00 % 200,915 0 0 200,915 Western Plaza Hwy 141 at Hwy 30, Fenton O'Reilly Automotive 50.00 % (1)(3) 28,422 28,422 0 56,845 Missouri Total: # of Properties:2 229,337 28,422 0 257,760 Nevada Eastern Horizon Eastern Ave. atHorizon Ridge Pkwy., Henderson Kmart + (O.B.O.) 100.00 % 66,408 0 143,879 210,287 Best in the West Rainbow at Lake Mead Rd., Las Vegas Best Buy, Borders, Bed Bath & Beyond, Babies "R" Us, DSW Shoes, Office Depot, 100.00 % 436,814 0 0 436,814 Old Navy, PetsMart, Jo-Ann Stores, The Sports Authority, Ulta Charleston Commons Charleston and Nellis, Las Vegas Wal-Mart, Ross, Office Max, 99 Cents Only, PetsMart 100.00 % 338,378 0 0 338,378 College Park S.C. E. Lake Mead Blvd. at Civic Ctr. Dr., North Las Vegas Albertsons +, Sav-On Drug, Anna's Linens, Lucky's, Factory 2 U 100.00 % 167,654 0 0 167,654 Francisco Centre E. Desert Inn Rd. at S. Eastern Ave., Las Vegas Ross Dress for Less (O.B.O.), Fallas Paredes , La Bonita Grocery + 100.00 % 116,973 0 31,842 148,815 Mission Center Flamingo Rd. at Maryland Pkwy, Las Vegas Sav-On Drug (O.B.O.), Albertsons + (O.B.O.), Toys “R” Us, T.J. Maxx 100.00 % 152,475 0 55,745 208,220 Paradise Marketplace Flamingo Rd. at Sandhill, Las Vegas Smith’s Food +, Dollar Tree 100.00 % 148,713 0 0 148,713 Rainbow Plaza Rainbow Blvd. at Charleston Blvd., Las Vegas Albertsons +, JC Penney, Ultimate Electronics, Home Depot, 24 Hour Fitness 100.00 % 278,416 0 0 278,416 Rainbow Plaza, Phase I Rainbow Blvd. at Charleston Blvd., Las Vegas Albertsons +, JC Penney, Ultimate Electronics, Home Depot, 24 Hour Fitness 100.00 % 136,369 0 0 136,369 Rancho Towne & Country Rainbow Blvd. at Charleston Blvd., Las Vegas Smith’s Food + 100.00 % 87,367 0 0 87,367 Tropicana Beltway Tropicana Beltway at Fort Apache Rd., Las Vegas Lowe’s (O.B.O.), Wal-Mart Supercenter + (O.B.O.), PetsMart, Office Depot, Ross Dress for Less, 99 Cent Only, Sports Authority, Pier 1 Imports 100.00 % 246,478 0 394,271 640,749 Tropicana Marketplace Tropicana at Jones Blvd., Las Vegas Smith’s Food +, Family Dollar 100.00 % 142,728 0 0 142,728 Westland Fair North Charleston Blvd. At Decatur Blvd., Las Vegas Wal-Mart Supercenter +, Lowe’s, PetsMart, Office Depot, Michaels, Anna's Linens 100.00 % 576,202 0 0 576,202 Nevada Total: # of Properties:12 2,894,975 0 625,737 3,520,712 New Mexico Eastdale Candelaria Rd. at Eubank Blvd., Albuquerque Albertsons +, Family Dollar 100.00 % 117,623 0 0 117,623 North Towne Plaza Academy Rd. at Wyoming Blvd., Albuquerque Whole Foods Market +, Borders 100.00 % 104,034 0 0 104,034 Pavillions at San Mateo I-40 at San Mateo, Albuquerque Old Navy, Shoe Department, Circuit City, Linens ‘N Things, Skechers 100.00 % 195,944 0 0 195,944 Plaza at Cottonwood Coors Bypass Blvd. at Seven Bar Loop Rd., Albuquerque Staples, PetsMart, Wal-Mart Supercenter +(O.B.O.), Home Depot (O.B.O.), Party City 100.00 % 84,322 0 334,000 418,322 Wyoming Mall Academy Rd. at Northeastern, Albuquerque Wal-Mart Supercenter +, Dollar Tree 100.00 % 267,886 0 0 267,886 De Vargas N. Guadalupe at Paseo de Peralta, Santa Fe Albertsons + (O.B.O.), Sav-On (CVS), Ross Dress for Less, Office Depot, 100.00 % 249,671 0 62,750 312,421 Hastings, United Artists New Mexico Total: # of Properties:6 1,019,480 0 396,750 1,416,230 North Carolina Capital Square Capital Blvd. at Huntleigh Dr., Cary Food Lion + 100.00 % 143,063 0 0 143,063 Harrison Pointe Harrison Ave. at Maynard Rd., Cary Harris Teeter +, Staples 100.00 % 130,934 0 0 130,934 High House Crossing NC Hwy 55 at Green Level W. Rd., Cary Harris Teeter + 100.00 % 89,997 0 0 89,997 Northwoods Market Maynard Rd. at Harrison Ave., Cary Food Lion + 100.00 % 77,802 0 0 77,802 Parkway Pointe Cory Parkway at S. R. 1011, Cary Food Lion +, Rite-Aid 100.00 % 80,061 0 0 80,061 Chatham Crossing US 15/501 at Plaza Dr., Chapel Hill Lowes Food +, CVS/pharmacy 25.00 % (1)(3) 24,039 72,116 0 96,155 Cole Park Plaza US 15/501 and Plaza Dr., Chapel Hill Dollar General 25.00 % (1)(3) 20,564 61,694 0 82,258 Galleria Galleria Boulevard and Sardis Road, Charlotte Off Broadway Shoes, Wal-Mart (O.B.O.) 100.00 % 120,542 0 207,602 328,144 Johnston Road Plaza Johnston Rd. at McMullen Creek Pkwy., Charlotte Food Lion+ 100.00 % 79,508 0 0 79,508 Steele Creek Crossing York Rd. at Steele Creek Rd., Charlotte BI-LO +, Rite-Aid 100.00 % 77,301 0 0 77,301 Whitehall Commons NWC of Hwy. 49 at I-485, Charlotte Blockbuster, Wal-Mart Supercenter + (O.B.O.), Lowes (O.B.O.), BI-LO + (O.B.O.) 100.00 % 41,876 0 402,620 444,496 Bull City Market Broad St. at West Main St., Durham Whole Foods Market + 100.00 % 42,517 0 0 42,517 Durham Festival Hillsborough Rd. at LaSalle St., Durham Kroger +, Dollar General 100.00 % 134,295 0 0 134,295 Page 28 Weingarten Realty Investors Property Listing at September 30, 2008 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Mineral Springs Village Mineral Springs Rd. at Wake Forest Rd., Durham Food Lion +, Rite-Aid 100.00 % 59,859 0 0 59,859 Ravenstone Commons Hwy 98 at Sherron Rd., Durham Food Lion +, Blockbuster 100.00 % 60,424 0 0 60,424 Pinecrest Plaza Hwy. 15-501 at Morganton Rd., Pinehurst Food Lion +, Michael’s, Goody’s, Belk’s 100.00 % 250,140 0 0 250,140 Avent Ferry Avent Ferry Rd. at Gorman St., Raleigh Food Lion +, Family Dollar 100.00 % 111,650 0 0 111,650 Falls Pointe Neuce Rd. at Durant Rd., Raleigh Harris Teeter +, Kohl’s (O.B.O.) 100.00 % 106,981 0 86,350 193,331 Leesville Town Centre Leesville Rd. at Leesville Church Rd., Raleigh Harris Teeter +, Rite-Aid 100.00 % 112,576 0 0 112,576 Little Brier Creek Little Brier Creek Lane and Brier Leaf Lane, Raleigh Lowe's Food + (O.B.O.) 100.00 % 17,209 0 45,802 63,011 Lynnwood Collection Creedmoor Rd at Lynn Road, Raleigh Kroger+ 100.00 % 86,362 0 0 86,362 Six Forks Station Six Forks Rd. at Strickland Rd., Raleigh Kmart, Home Depot, Food Lion +, Bed Bath & Beyond, Borders 100.00 % 467,270 0 0 467,270 Stonehenge Market Creedmoor Rd. at Bridgeport Dr., Raleigh Harris Teeter +, SteinMart, Eckerd’s 100.00 % 188,521 0 0 188,521 Heritage Station Forestville Rd. at Rogers Rd., Wake Forest Harris Teeter + 100.00 % 68,778 0 0 68,778 North Carolina Total: # of Properties:24 2,592,269 133,810 742,374 3,468,453 Oklahoma Market Boulevard E. Reno Ave. at N. Douglas Ave., Midwest City Color Tyme 100.00 % 35,765 0 0 35,765 Town and Country Reno Ave at North Air Depot, Midwest City Office Depot, Big Lots, Westlake Hardware 100.00 % 135,892 0 0 135,892 Oklahoma Total: # of Properties:2 171,657 0 0 171,657 Oregon Clackamas Square SE 82nd Avenue and SE Causey Avenue, Portland T.J. Maxx, Winco Foods + (O.B.O.) 20.00 % (1)(3) 14,828 59,311 62,600 136,739 Oak Grove Market Center SE Mcloughlin Blvd & Oak Grove Ave Safeway + 100.00 % 97,207 0 0 97,207 Raleigh Hills Plaza SW Beaverton-Hillsdale Hwy and SW Scholls Ferry Road, Portland Walgreens, New Seasons Market + 20.00 % (1)(3) 7,904 31,616 0 39,520 Oregon Total: # of Properties:3 119,939 90,927 62,600 273,466 South Carolina Fresh Market Shoppes 890 William Hilton Head Pkwy, Hilton Head The Fresh Market + 25.00 % (1)(3) 21,530 64,590 0 86,120 South Carolina Total: # of Properties:1 21,530 64,590 0 86,120 Tennessee Bartlett Towne Center Bartlett Blvd. at Stage Rd., Bartlett Kroger +, Petco,Dollar Tree, Shoe Carnival 100.00 % 179,364 0 0 179,364 Commons at Dexter Lake Dexter at N. Germantown, Memphis Kroger +, SteinMart, Marshall’s, Samuel's Furniture and Interior 100.00 % 166,958 0 0 166,958 Commons at Dexter Lake Phase II Dexter at N. Germantown, Memphis Kroger +, SteinMart, Marshall’s, Samuel's Furniture and Interior 100.00 % 61,538 0 0 61,538 Highland Square Summer at Highland, Memphis Walgreen’s 100.00 % 14,490 0 0 14,490 Mendenhall Commons South Mendenahall Rd. and Sanderlin Avenue, Memphis Kroger + (O.B.O.), T.J. Maxx, Michaels 100.00 % 79,871 0 0 79,871 Summer Center Summer Ave. at Waring Rd., Memphis Kroger +, Ross Dress for Less 100.00 % 148,581 0 0 148,581 Tennessee Total: # of Properties:5 650,802 0 0 650,802 Texas Bell Plaza 45th Ave. at Bell St., Amarillo United Supermarket +, Dollar Tree 15.00 % (1) 19,579 110,950 0 130,529 Coronado 34th St. at Wimberly Dr., Amarillo Blockbuster 100.00 % 46,829 0 0 46,829 Wolflin Village Wolflin Ave. at Georgia St., Amarillo Office Depot, Sheplers Western Wear, Talbots 100.00 % 153,084 0 0 153,084 Calder Calder at 24th St., Beaumont Harmony Science Academy 100.00 % 34,641 0 0 34,641 North Park Plaza Eastex Fwy. at Dowlen, Beaumont Target (O.B.O.), Anna’s Linens, David’s Bridal, Toys “R” Us (O.B.O.) 50.00 % (1)(3) 70,036 70,036 141,329 281,401 Phelan Phelan at 23rd St, Beaumont Kroger + (O.B.O.) 100.00 % 12,000 0 0 12,000 Phelan West Phelan at 23rd St., Beaumont Kroger + (O.B.O.) 66.70 % (1)(3) 15,552 7,779 58,890 82,221 Southgate Calder Ave. at 6th St., Beaumont Control Fluids 100.00 % 33,555 0 0 33,555 Westmont Dowlen at Phelan, Beaumont Talbot’s, Blockbuster 100.00 % 98,071 0 0 98,071 Lone Star Pavilions Texas at Lincoln Ave., College Station Best Buy, Office Depot, Barnes & Noble 100.00 % 106,907 0 0 106,907 Page 29 Weingarten Realty Investors Property Listing at September 30, 2008 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Montgomery Plaza Loop 336 West at I-45, Conroe Academy, Conn’s, Goody’s, 99 Cents Only, Petco, Anna's Linens, Spec's 100.00 % 296,837 0 0 296,837 Moore Plaza S. Padre Island Dr. at Staples, Corpus Christi Office Depot, Marshall’s, H. E. B. +, (O.B.O.), Target (O.B.O.), Circuit City, Old Navy,Linen’s N Things, Hobby Lobby 100.00 % 371,668 0 161,909 533,577 Portairs Ayers St. at Horne Rd., Corpus Christi CVS/pharmacy, Family Dollar, Beall’s 100.00 % 118,233 0 0 118,233 Overton Park Plaza SW Loop 820/Interstate 20 at South Hulen St., Ft. Worth Sports Authority, Circuit City, PetsMart, Office Depot, T.J. Maxx, Albertsons +, Home Depot (O.B.O.), Anna’s Linens 100.00 % 353,302 0 110,000 463,302 Broadway Broadway at 59th St., Galveston Big Lots, Family Dollar 15.00 % (1) 11,172 63,305 0 74,477 Food King Place 25th St. at Avenue P, Galveston Arlan’s + 100.00 % 28,062 0 0 28,062 Galveston Place Central City Blvd. at 61st St., Galveston Randall’s +, Office Depot, Spec's Liquor, Palais Royal 100.00 % 210,187 0 0 210,187 10/Federal I-10 at Federal Citi Trends, Palais Royal, Seller Bros. + 15.00 % (1) 19,871 112,601 0 132,472 Alabama-Shepherd S. Shepherd at W. Alabama Bookstop, PetsMart 100.00 % 56,110 0 0 56,110 Bayshore Plaza Spencer Hwy. at Burke Rd. Fitness Connections (O.B.O.) 100.00 % 35,966 0 86,000 121,966 Bellaire Boulevard Bellaire at S. Rice Randall’s + 100.00 % 35,081 0 0 35,081 Braeswood Square N. Braeswood at Chimney Rock Belden’s +, Walgreen’s 100.00 % 103,336 0 0 103,336 Centre at Post Oak Westheimer at Post Oak Blvd. Marshall’s, Barnes & Noble, Old Navy, Grand Lux Café 100.00 % 182,070 0 0 182,070 Champions Village F.M. 1960 at Champions Forest Dr. Randall’s +, SteinMart, Palais Royal, Cost Plus, Barnes & Noble 100.00 % 383,779 0 0 383,779 Crestview Bissonnet at Wilcrest Creative Connection 100.00 % 8,970 0 0 8,970 Cullen Place Cullen at Reed Kohl's (O.B.O.), Conn Appliances 100.00 % 7,316 0 0 7,316 Cullen Plaza Cullen at Wilmington Fiesta +, Family Dollar, Beauty Empire 15.00 % (1) 12,678 71,839 0 84,517 Cypress Pointe F.M. 1960 at Cypress Station Kroger +, Office Depot, Babies “R” Us, America's Furniture Brands (O.B.O.) 100.00 % 190,704 0 96,660 287,364 Eastpark Mesa Rd. at Tidwell Jack in the Box, CVS (O.B.O.), US Postal Service (O.B.O.) 100.00 % 1,576 0 0 1,576 Edgebrook Edgebrook at Gulf Fwy. Fiesta +, JPMorgan Chase Bank, Family Dollar 15.00 % (1) 11,749 66,575 0 78,324 Fiesta Village Quitman at Fulton Fiesta + 15.00 % (1) 4,537 25,712 0 30,249 Fondren/West Airport Fondren at W. Airport Save-A-Lot + 100.00 % 56,593 0 0 56,593 Glenbrook Square Telephone Road Kroger +, Blockbuster 15.00 % (1) 11,472 65,011 0 76,483 Griggs Road Griggs at Cullen Family Dollar, Modern City, Citi Trends 15.00 % (1) 12,017 68,097 0 80,114 Harrisburg Plaza Harrisburg at Wayside Fallas Paredes 15.00 % (1) 14,016 79,422 0 93,438 Heights Plaza 20th St. at Yale Kroger +, Walgreen’s 100.00 % 71,777 0 0 71,777 Humblewood Shopping Plaza Eastex Fwy. at F.M. 1960 Kroger +,Conn’s, Walgreen’s, Michael's (O.B.O.), DSW (O.B.O.) 100.00 % 178,837 0 99,000 277,837 I-45/Telephone Rd. Center I-45 at Maxwell Street Seller Bros. +, Dollar Tree, FAMSA, Falles Paredes 15.00 % (1) 25,891 146,718 0 172,609 Jacinto City Market at Baca Seller Bros. +, CVS/pharmacy 50.00 % (1) 24,569 24,569 0 49,138 Kirby Strip Center Kirby Dr, Houston New Orleans Cajun Restaurant 100.00 % 10,000 0 0 10,000 Lawndale Lawndale at 75th St. Family Dollar, 99 Cents Only, LaMichoacana Meat Market 15.00 % (1) 7,709 43,684 0 51,393 Little York Plaza Little York at E. Hardy Seller Bros. +, Fallas Paredes 15.00 % (1) 17,603 99,750 0 117,353 Lyons Avenue Lyons at Shotwell Fiesta +, Fallas Paredes 15.00 % (1) 10,144 57,485 0 67,629 Market at Westchase Westheimer at Wilcrest Whole Foods Market + 100.00 % 84,084 0 0 84,084 North Main Square Pecore at N. Main O’Reilly Autoparts 100.00 % 18,515 0 0 18,515 North Oaks F.M. 1960 at Veterans Memorial T.J. Maxx, Ross Dress for Less, Staples, Big Lots, DSW, Half Price Books, Anna's Linens, Hobby Lobby, Mardels 15.00 % (1) 59,795 338,838 0 398,633 North Triangle I-45 at F.M. 1960 Steak & Ale, CiCi’s Pizza 100.00 % 16,060 0 0 16,060 Northbrook Center Northwest Fwy. at W. 34th Randall’s +, Office Depot, Citi Trends, Anna’s Linens, Dollar Tree 100.00 % 172,479 0 0 172,479 Northwest Crossing N.W. Fwy. at Hollister Target (O.B.O.), Marshall’s, Babies “R” Us, Best Buy 75.00 % (1)(3) 137,507 45,836 120,721 304,064 Oak Forest W. 43rd at Oak Forest Kroger +, Palais Royal, Dollar Tree 100.00 % 147,674 0 0 147,674 Orchard Green Gulfton at Renwick Seller Bros. +, Family Dollar 100.00 % 74,983 0 0 74,983 Randall's /Cypress Station F.M. 1960 at I-45 Randalls + 100.00 % 138,974 0 0 138,974 Randall's /Kings Crossing Kingwood Dr. at Lake Houston Pkwy. Randall’s +, CVS/pharmacy 100.00 % 127,525 0 0 127,525 Randall's /Norchester Grant at Jones Randall’s +, CVS 100.00 % 107,200 0 0 107,200 Richmond Square Richmond Ave. at W. Loop 610 Best Buy (O.B.O.), Cost Plus 100.00 % 35,623 0 58,247 93,870 River Oaks East W. Gray at Woodhead Kroger + 100.00 % 71,265 0 0 71,265 River Oaks West W. Gray at S. Shepherd Talbot’s, JoS. A. Bank, Ann Taylor, Gap, Barnes & Noble 100.00 % 255,978 0 0 255,978 Sheldon Forest North North, I-10 at Sheldon Gerland’s +, Burke’s Outlet 100.00 % 22,040 0 0 22,040 Sheldon Forest South North, I-10 at Sheldon Family Dollar 50.00 % (1) 37,670 37,670 0 75,340 Page 30 Weingarten Realty Investors Property Listing at September 30, 2008 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Shops at Three Corners S. Main at Old Spanish Trail Fiesta +, Office Depot, PetsMart, Ross Dress for Less, Anna’s Linens, Big Lots 70.00 % (1) 176,498 75,642 0 252,140 Southgate W. Fuqua at Hiram Clark Food-A-Rama +, Palais Royal, CVS/pharmacy, Family Dollar 15.00 % (1) 18,695 105,939 0 124,634 Spring Plaza Hammerly at Campbell Seller Bros. +, Family Dollar 15.00 % (1) 8,425 47,741 0 56,166 Steeplechase Jones Rd. at F.M. 1960 Palais Royal, 99 Cents Only, Anna's Linens, Goodwill Industries 100.00 % 194,551 0 99,950 294,501 Stella Link Stella Link at S. Braeswood Seller Bros.+, Spec’s Liquor Warehouse, Burke’s Outlet 100.00 % 96,396 0 0 96,396 Studemont Studewood at E. 14th St Fiesta + 100.00 % 28,466 0 0 28,466 Ten Blalock Square I-10 at Blalock Vacant 100.00 % 97,217 0 0 97,217 Village Arcade University at Kirby Gap, Baby Gap 100.00 % 57,219 0 0 57,219 Village Arcade-Phase II University at Kirby Talbot’s 100.00 % 28,371 0 0 28,371 Village Arcade-Phase III University at Kirby American Eagle Outfitters, Banana Republic, Express 100.00 % 106,879 0 0 106,879 Westchase Center Westheimer at Wilcrest Ross Dress for Less, Randall’s +, Golfsmith, Palais Royal, Target (O.B.O.), Petco 100.00 % 232,994 0 99,550 332,544 Westhill Village Westheimer at Hillcroft Ross Dress for Less, Office Depot, 99 Cents Only, Anna’s Linens 100.00 % 130,562 0 0 130,562 Killeen Marketplace 3200 E. Central Texas Expressway, Killeen Best Buy, Ross Dress for Less, Staples, Home Depot (O.B.O.) 100.00 % 115,203 0 135,934 251,137 Cedar Bayou Bayou Rd., La Marque Dollar General, La Marque Fire Dept. (O.B.O.) 100.00 % 14,873 0 30,688 45,561 North Creek Plaza Del Mar Blvd. at Hwy. I-35, Laredo Old Navy, Bed Bath & Beyond, Best Buy, Target (O.B.O.), H. E. B. + (O.B.O.), Marshall’s 100.00 % 242,293 0 206,463 448,756 Plantation Centre Del Mar Blvd. at McPherson Rd., Laredo H. E. B. +, Blockbuster 100.00 % 134,919 0 0 134,919 League City Plaza I-45 at F.M. 518, League City Kroger +, Spec’s Liquor Warehouse 15.00 % (1) 19,048 107,942 0 126,990 Central Plaza Loop 289 at Slide Rd., Lubbock Bed Bath & Beyond, Old Navy, Staples 100.00 % 151,196 0 0 151,196 Town and Country 4th St. at University, Lubbock Hasting’s Records & Books 100.00 % 30,743 0 0 30,743 Angelina Village Hwy. 59 at Loop 287, Lufkin Kmart, Ashley Furniture, Conn's 100.00 % 256,940 0 0 256,940 Las Tiendas Plaza Expressway 83 at McColl Rd., McAllen Target (O.B.O.), Mervyn’s (O.B.O.), Academy, Conn’s, Ross Dress for Less, Marshall’s, Office Depot 50.00 % (1)(3) 143,968 143,968 242,132 530,067 Northcross N. 10th St. at Nolana Loop, McAllen Barnes & Noble 50.00 % (1)(3) 38,196 38,196 0 76,391 Old Navy Building 1815 10th Street, McAllen Old Navy 50.00 % (1)(3) 7,500 7,500 0 15,000 South 10th St. HEB S. 10th St. at Houston St., McAllen H. E. B. + 50.00 % (1)(3) 51,851 51,851 0 103,702 Independence Plaza Town East Blvd., Mesquite Babies “R” Us, Family Dollar 100.00 % 179,182 0 0 179,182 Custer Park SWC Custer Road at Parker Road, Plano Kroger + (O.B.O), Dollar General 100.00 % 115,484 0 65,084 180,568 Pitman Corners Custer Road at West 15th, Plano Albertsons +, Tuesday Morning 100.00 % 192,283 0 0 192,283 Preston Shepard Place Preston Rd. at Park Blvd. SteinMart, Old Navy, Office Depot, Marshalls, Babies "R" Us, Borders 20.00 % (1)(3) 72,667 290,670 0 363,337 Gillham Circle Gillham Circle at Thomas, Port Arthur Family Dollar 100.00 % 33,134 0 0 33,134 Starr Plaza U.S. Hwy. 83 at Bridge St., Rio Grande City H. E. B.+, Beall’s, Dollar General 50.00 % (1)(3) 88,406 88,406 0 176,812 Rockwall I-30 at Market Center Street, Rockwall Office Max, Petco, Ross Dress for Less, Old Navy, Linens ‘N Things, Michael’s 100.00 % 209,051 0 0 209,051 Rose-Rich U.S. Hwy. 90A at Lane Dr., Rosenberg Family Dollar, Palais Royal 100.00 % 103,385 0 0 103,385 Lake Pointe Market Center Dalrock Rd. at Lakeview Pkwy., Rowlett Tom Thumb + (O.B.O.), Walgreen’s (O.B.O.) 100.00 % 42,860 0 81,176 124,036 Boswell Towne Center Highway 287 at Bailey Boswell Rd., Saginaw Albertsons + (O.B.O) 100.00 % 26,088 0 61,747 87,835 Fiesta Trails I-10 at DeZavala Rd., San Antonio H. E. B. + (O.B.O.), Target (O.B.O.), Barnes & Noble, Act III Theatres, Marshall's, Office Max, SteinMart, Petco, Anna’s Linens 100.00 % 312,370 0 176,000 488,370 Oak Park Village Nacogdoches at New Braunfels, San Antonio H. E. B. + 100.00 % 64,287 0 0 64,287 Parliament Square W. Ave. at Blanco, San Antonio Bernina New Home Sewing Center, Anytime Fitness 100.00 % 64,950 0 0 64,950 Parliament Square II W. Ave. at Blanco, San Antonio Incredible Pizza 100.00 % 54,541 0 0 54,541 Thousand Oaks Thousand Oaks Dr. at Jones Maltsberger Rd., San Antonio H. E. B. +, Beall’s, Tuesday Morning 15.00 % (1) 24,432 138,450 0 162,882 Valley View West Ave. at Blanco Rd., San Antonio Marshall’s, Blockbuster, Dollar Tree 100.00 % 89,859 0 0 89,859 Market at Town Center Town Center Blvd., Sugar Land Old Navy, Home Goods, Marshall’s, Linens ‘N Things, DSW Shoe Warehouse, Ross Dress for Less 100.00 % 375,820 0 0 375,820 New Boston Road New Boston at Summerhill, Texarkana Rehkopf’s Grocery +, Salvation Army 100.00 % 97,000 0 0 97,000 Island Market Place 6th St. at 9th Ave., Texas City Food King + 100.00 % 27,277 0 0 27,277 Palmer Plaza F.M. 1764 at 34th St., Texas City Randall’s +, Big Lots (O.B.O.), Dollar Tree 100.00 % 96,526 0 99,980 196,506 Broadway S. Broadway at W. 9th St., Tyler SteinMart 100.00 % 60,400 0 0 60,400 Page 31 Weingarten Realty Investors Property Listing at September 30, 2008 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Crossroads I-10 at N. Main, Vidor Market Basket +, Beall’s, Baskin’s, Burke’s Outlet 100.00 % 115,692 0 0 115,692 Texas Total: # of Properties:100 9,810,155 2,632,182 2,231,460 14,673,795 Utah Alpine Valley Center Main St. at State St., American Fork Super Target + (O.B.O.), Old Navy, Pier 1 Imports, Dollar Tree, Office Depot 33.30 % (1)(3) 30,382 60,772 133,500 224,654 Taylorsville Town Center West 4700 South at Redwood Rd., Taylorsville Albertsons + (O.B.O.),Rite Aid 100.00 % 94,157 0 40,057 134,214 West Jordan Town Center West 7000 South at S. Redwood Rd., West Jordan Albertsons + , Office Depot, Target (O.B.O.), Petco, Party City 100.00 % 182,099 0 122,800 304,899 Utah Total: # of Properties:3 306,638 60,772 296,357 663,767 Washington Mukilteo Speedway Center Mukilteo Speedway, Lincoln Way, and Highway 99, Lynnwood Food Emporium +, Bartell Drugs 20.00 % (1)(3) 18,055 72,218 0 90,273 Meridian Town Center Meridian Avenue East and 132nd Street East, Puyallup Jo-Ann Fabric & Craft Store, Safeway + (O.B.O.) 20.00 % (1)(3) 15,533 62,133 65,346 143,012 South Hill Center 43rd Avenue Southwest and Meridian Street South, Puyallup Best Buy, Bed Bath & Beyond, Ross 20.00 % (1)(3) 26,804 107,216 0 134,020 Rainer Square Plaza Rainer Avenue South and South Charleston Street, Seattle Safeway + 20.00 % (1)(3) 21,485 85,938 0 107,423 Washington Total: # of Properties:4 81,877 327,505 65,346 474,728 Industrial Operating Properties California Siempre Viva Business Park Siempre Viva Rd. at Kerns St., San Diego Hitachi Transport, UPS Supply Chain Solutions, Inc., Bose Corp., NYK Logistics,Eaton Corporation 20.00 % (1)(3) 145,353 581,413 0 726,766 California Total: # of Properties:1 145,353 581,413 0 726,766 Florida Lakeland Industrial Center I-4 at County Rd., Lakeland Rooms to Go, Amware Pallet Services, Publix, Star Distribution 100.00 % 600,000 0 0 600,000 Lakeland Interestate Industrial Park I Interstate Drive and Kathleen Rd., Lakeland Carolina Logistics Services, Inc., Acuity Specialty Products Group, Inc., Sunrise Medical HHG, Inc. 100.00 % 168,400 0 0 168,400 1801 Massaro 1801 Massaro Blvd., Tampa MiTek Industries, Inc., JK Transportation 100.00 % 159,000 0 0 159,000 Hopewell Industrial Center Old Hopewell Boulevard and U.S. Highway 301, Tampa Parts Depot, Inc., American Tire Distributors 100.00 % 224,483 0 0 224,483 Tampa East Industrial Portfolio 1841 Massaro Blvd., Tampa General Electric, Hughes Supply, Interline Brands, GE Polymershapes, Creative Recycling Systems 100.00 % 512,923 0 0 512,923 Florida Total: # of Properties:5 1,664,806 0 0 1,664,806 Georgia Atlanta Industrial Park Atlanta Industrial Pkwy. at Atlanta Industrial Dr., Atlanta Georgia Aquarium, Inc., Cardinal Logistics Mgmt Co., Sachs North America 100.00 % 120,200 0 0 120,200 Atlanta Industrial Park II & VI Atlanta Industrial Pkwy. at Atlanta Industrial Dr., Atlanta Target Container Co., Sanderson Industries, Inc., Recall Secure Destruction Services, Inc., Georgia Spice Company 100.00 % 382,100 0 0 382,100 Atlanta Industrial Parkway Atlanta Industrial Pkwy. at Atlanta Industrial Dr., Atlanta Target Container Co., Sanderson Industries, Inc., Recall Secure Destruction Services, Inc., Georgia Aquarium, Inc. 100.00 % 50,000 0 0 50,000 Riverview Distribution Center Fulton Industrial Blvd. at Camp Creek Parkway CHEP USA 100.00 % 265,200 0 0 265,200 Sears Logistics 3700 Southside Industrial Way, Atlanta Sears Logistics Services, Inc. 20.00 % (1)(3) 80,511 322,043 0 402,554 SouthPark 3075 Anvil Block Rd and SouthPark Blvd, Atlanta American Tire Distributors 100.00 % 234,525 0 0 234,525 Southside Industrial Parkway Southside Industrial Pkwy at Jonesboro Rd., Atlanta Lowe Supply, Inc., Mission Produce, Masco Contractor Services 100.00 % 72,000 0 0 72,000 Westlake 125 Camp Creek Parkway and Westlake Parkway, Atlanta Maxwell Chase Technologies, LLC, Nissei ASB Company, Berlin Packaging 100.00 % 154,464 0 0 154,464 Kennesaw 75 3850-3900 Kennesaw Prkwy, Kennesaw Clorox Services Company, Builders Specialties, LLC 100.00 % 178,467 0 0 178,467 Page 32 Weingarten Realty Investors Property Listing at September 30, 2008 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total 6485 Crescent Drive I-85 at Jimmy Carter Blvd., Norcross Zurn, Pax Industries, Inc., Prime Choice Properties, Inc. 20.00 % (1)(3) 72,092 288,368 0 360,460 Georgia Total: # of Properties:8 1,609,559 610,411 0 2,219,970 Tennessee Crowfarn Drive Warehouse Crowfarn Dr. at Getwell Rd., Memphis Diamond Comic Distributors, Inc, Acorn International 20.00 % (1)(3) 31,770 127,079 0 158,849 Outland Business Center Outland Center Dr., Memphis Vistar Corporation, TricorBraun, Quest Communications Corporation, Kuehne 20.00 % (1)(3) 82,028 328,110 0 410,138 & Nagel, Inc., Concentra Southpoint I & II Pleasant Hill Rd. at Shelby Dr., Memphis AF Services, Sunnywood Products, Inc., Wynit 100.00 % 570,940 0 0 570,940 Tennessee Total: # of Properties:3 684,738 455,189 0 1,139,927 Texas Midpoint I-20 Distribution Center New York Avenue and Arbrook Boulevard, Arlington DHL, INX International 100.00 % 253,165 0 0 253,165 Randol Mill Place Randol Mill Road, Arlington American Institute of Intradermal Cosmetics, Protech Electronics, Inc. 100.00 % 54,639 0 0 54,639 Braker 2 Business Center Kramer Ln. at Metric Blvd., Austin Home Team Pest Defense, MJC Electronics Corporation 100.00 % 27,359 0 0 27,359 Corporate Center Park I and II Putnam Dr. at Research Blvd., Austin Phoenix – Lamar Corp, Apria Healthcare, Inc., Walgreen Co. 100.00 % 119,452 0 0 119,452 Oak Hills Industrial Park Industrial Oaks Blvd., Austin Terracon, Inc., Vindicator Technologies, Nanocoolers, Inc. 100.00 % 89,858 0 0 89,858 Rutland 10 Business Center Metric Blvd. At Centimeter Circle, Austin Media Event Concepts,Inc., Technowood, Inc., Aramark, Liant Manufacturing 100.00 % 54,000 0 0 54,000 Southpark A,B,C East St. Elmo Rd. at Woodward St., Austin HJV Associates, Inc., EZ Corp, Inc., Viko Test Lab 100.00 % 78,276 0 0 78,276 Southpoint Service Center Burleson at Promontory Point Dr., Austin Browning Construction Co., Ltd. 100.00 % 57,667 0 0 57,667 1625 Diplomat Drive SWC Diplomat Dr. at McDaniel Dr., Carrollton Rooftop Systems, Inc. 100.00 % 106,140 0 0 106,140 Midway Business Center Midway at Boyington, Carrollton ProSource, Luxury of Leather 100.00 % 141,246 0 0 141,246 Manana Office Center I-35 at Manana, Dallas Omega Environmental Technologies, Dave & Busters, B&B Graphics Finishing Services 100.00 % 223,128 0 0 223,128 Newkirk Service Center Newkirk near N.W. Hwy., Dallas Applied Industrial Technologies, AWC 100.00 % 105,892 0 0 105,892 Northeast Crossing Office/Service Center East N.W. Hwy. at Shiloh, Dallas Capital Title, Garland Surgery Center 100.00 % 78,700 0 0 78,700 Northwest Crossing Office/Service Center N.W. Hwy. at Walton Walker, Dallas Corporate Care, Magnum Cable Corp. 100.00 % 126,984 0 0 126,984 Redbird Distribution Center Joseph Hardin Drive, Dallas Consolidated Container Company; Texwood Industries, L.P. 100.00 % 110,839 0 0 110,839 Regal Distribution Center Leston Avenue, Dallas Parkland Health & Hosp System, BKM Total Office of Texas, L.P., Global Industries Southwest 100.00 % 202,559 0 0 202,559 Space Center Industrial Park Pulaski St. at Irving Blvd., Dallas Weir’s Furniture Village, Inc., Facility Interiors, Inc. 100.00 % 264,582 0 0 264,582 McGraw Hill Distribution Center 420 E. Danieldale Rd, DeSoto McGraw Hill Companies, Inc. 100.00 % 417,938 0 0 417,938 610 and 11th St. Warehouse Loop 610 at 11th St. Prefco Corp. 100.00 % 104,975 0 0 104,975 610 and 11th St. Warehouse Loop 610 at 11th St. Iron Mountain, Luxury Motors 20.00 % (1)(3) 48,728 194,914 0 243,642 610/288 Business Park Cannon Street Palmer Logistics 20.00 % (1)(3) 59,085 236,341 0 295,426 Beltway 8 Business Park Beltway 8 at Petersham Dr. Weingarten Realty Investors Corporate Office 100.00 % 157,498 0 0 157,498 Blankenship Building Kempwood Drive Classic Printers 100.00 % 59,729 0 0 59,729 Brookhollow Business Center Dacoma at Directors Row Surgeon's Management, Houston Digital Instruments, Pioneer Contract Services 100.00 % 133,553 0 0 133,553 Central Park Northwest VI Central Pkwy. at Dacoma Houston Metallurgical Lab, Inc., Desktop Digital Printing, Inc. 100.00 % 175,348 0 0 175,348 Central Park Northwest VII Central Pkwy. at Dacoma Lucent Technologies, Inc., Houston Graduate School of Theology 100.00 % 103,602 0 0 103,602 Crosspoint Warehouse Crosspoint Foam Enterprises, LLC. 100.00 % 72,505 0 0 72,505 Houston Cold Storage Warehouse 7080 Express Lane Houston Central Industries, Inc. 100.00 % 128,752 0 0 128,752 Jester Plaza Office Service Center West T.C. Jester Corporate Care of Houston, Milwaukee Electric Tool Corporation 100.00 % 100,605 0 0 100,605 Kempwood Industrial Kempwood Dr. at Blankenship Dr. Pioneer Contract Services, Veritas 20.00 % (1)(3) 43,898 175,591 0 219,489 Kempwood Industrial Kempwood Dr. at Blankenship Dr. Pioneer Contract Services 100.00 % 113,218 0 0 113,218 Lathrop Warehouse Lathrop St. at Larimer St. United D.C., Inc. 20.00 % (1)(3) 50,378 201,512 0 251,890 Navigation Business Park Navigation at N. York Packwell, Inc. 20.00 % (1)(3) 47,664 190,657 0 238,321 Northway Park II Loop 610 East at Homestead Jet Lube, Inc. 20.00 % (1)(3) 60,697 242,786 0 303,483 Railwood F Market at U.S. 90 Shell Oil Company 20.00 % (1)(3) 60,000 240,000 0 300,000 Railwood Industrial Park Mesa at U.S. 90 SIG Southwest, Global Stainless Supply, Inc., Meridian IQ 100.00 % 402,680 0 0 402,680 Page 33 Weingarten Realty Investors Property Listing at September 30, 2008 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Railwood Industrial Park Mesa at U.S. 90 Georgia Gulf, DSC Logistics 20.00 % (1)(3) 99,531 398,125 0 497,656 South Loop Business Park S. Loop at Long Dr. Plastic Plus Awards, Lumber Liquidators 50.00 % (1)(3) 46,225 46,225 0 92,450 Southport Business Park 5 South Loop 610 International Surface Preparation Group, Inc., Sandvik, Inc. 100.00 % 160,653 0 0 160,653 Southwest Park II Service Center Rockley Road Bioassay Laboratory, Inc. 100.00 % 67,700 0 0 67,700 Stonecrest Business Center Wilcrest at Fallstone Aztec Facility Services, Inc. 100.00 % 110,641 0 0 110,641 Town & Country Commerce Center I-10 at Beltway 8 Arizona Tile, Seitel 100.00 % 206,000 0 0 206,000 West 10 Business Center II Wirt Rd. at I-10 Summers Group, Inc. 100.00 % 82,658 0 0 82,658 West Loop Commerce Center W. Loop N. at I-10 Inter-Tel Technologies 100.00 % 34,256 0 0 34,256 West-10 Business Center Wirt Rd. at I-10 Aaron’s Office Furniture 100.00 % 102,087 0 0 102,087 Westgate Service Center Park Row Drive at Whiteback Dr. Welltec, Inc.,Wood Group, 3M, Columbia Analytical Services, Inc. 100.00 % 119,786 0 0 119,786 Freeport Commerce Center Sterling Street and Statesman Drive, Irving McGraw Hill Companies, Inc., TKS (U.S.A.), Inc., Air Tiger Express 100.00 % 50,590 0 0 50,590 Central Plano Business Park Klein Rd. at Plano Pkwy., Plano CK Management, Inc., Minarik Corp. 100.00 % 137,785 0 0 137,785 Jupiter Service Center Jupiter near Plano Pkwy., Plano Interceramic Tile, Gemaire Distributors 100.00 % 78,480 0 0 78,480 Sherman Plaza Business Park Sherman at Phillips, Richardson Leggett & Platt, Inc., The Volkswagen Store, Weingarten regional office 100.00 % 101,137 0 0 101,137 Interwest Business Park Alamo Downs Parkway, San Antonio All-American Sports, Gell Service Company, Inc., Goodman Manufacturing Company, L.P. 100.00 % 219,245 0 0 219,245 Isom Business Park 919-981 Isom Road, San Antonio Gate Gourmet, Gandi Innovations, Wells Fargo Bank 100.00 % 175,200 0 0 175,200 O'Connor Road Business Park O’Connor Road, San Antonio Ingersoll Rand , TD Industries 100.00 % 150,091 0 0 150,091 Freeport Business Center 13215 N. Promenade Blvd., Stafford Fairfield Industries, Yokagawa, Gurwitch Industries 100.00 % 251,385 0 0 251,385 Texas Total: # of Properties:49 6,628,789 1,926,151 0 8,554,940 Virginia Enterchange at Northlake A 11900-11998 North Lakeridge Parkway, Ashland Vacant 100.00 % 214,760 0 0 214,760 Enterchange at Northlake C North Lakeridge Parkway & Northlake Park Dr, Ashland Handleman Company, International Paper, Owens & Minor 20.00 % (1)(3) 58,623 234,492 0 293,115 Enterchange at Meadowville 2101 Bermuda Hundred Dr, Chester Vacant 20.00 % (1)(3) 45,362 181,447 0 226,809 Enterchange at Walthall A & B 1900-1998 Ruffin Mill Rd, Colonial Heights Mazda Motors of America, Inc.,Xymid LLC, Central National-Gottesman, Inc. 20.00 % (1)(3) 121,356 485,424 0 606,780 Enterchange at Walthall C 1936-1962 Ruffin Mill Rd, Colonial Heights PSS World Medical, Hill Phoenix 20.00 % (1)(3) 52,384 209,538 0 261,922 Enterchange at Walthall D 1700-1798 Ruffin Mill Rd, Colonial Heights Recall, Jim's Formal Wear 100.00 % 243,782 0 0 243,782 Interport Business Center A 4800-4890 Eubank Road, Richmond Anderson News, LLC, HD Business LLC, Wyeth 20.00 % (1)(3) 89,482 357,930 0 447,412 Interport Business Center B 4700-4790 Eubank Road, Richmond Mid South Building Supply, Inc., Alcoa, EGL Eagle Global Logistics, LP 20.00 % (1)(3) 23,600 94,400 0 118,000 Interport Business Center C 5300-5390 Laburnum Ave, Richmond Sears Home Improvement Products, Inc., Ferguson 20.00 % (1)(3) 10,977 43,908 0 54,885 Virginia Total: # of Properties:9 860,326 1,607,139 0 2,467,465 Other Operating Properties Arizona Arcadia Biltmore Plaza Campbell Ave. at North 36th St., Phoenix Endurance Rehab, Weingarten Realty Regional Office 100.00 % 13,879 0 0 13,879 Arizona Total: # of Properties:1 13,879 0 0 13,879 Texas 1919 North Loop West Hacket Drive at West Loop 610 North State of Texas, Weingarten Realty Regional Office 100.00 % 139,449 0 0 139,449 Citadel Plaza Citadel Plaza Dr. Weingarten Realty Investors Corporate Office 100.00 % 13,460 0 0 13,460 Texas Total: # of Properties:2 152,909 0 0 152,909 Total Operating Properties # of Properties:375 46,271,141 11,864,725 9,385,688 67,521,551 Page 34 Weingarten Realty Investors Property Listing at September 30, 2008 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total New Development Arizona Gladden Farms Lon Adams Rd at Tangerine Farms Rd 50.00 % (1)(2) 6,135 6,135 108,000 120,270 Mohave Crossroads Bullhead Parkway at State Route 95, Bullhead City 100.00 % (2) 146,060 0 197,360 343,420 Raintree Ranch Ray Road at Price Road, Chandler 100.00 % (2) 136,230 0 0 136,230 The Shoppes at Parkwood Ranch Southern Avenue and Signal Butte Road, Mesa 100.00 % (2) 72,184 0 0 72,184 Arizona Total: # of Properties:4 360,609 6,135 305,360 672,104 California Jess Ranch Marketplace Bear Valley Road at Jess Ranch Parkway, Apple Valley 50.00 % (1)(2)(3) 99,171 99,171 93,696 292,038 Jess Ranch Phase III Bear Valley Road at Jess Ranch Parkway, Apple Valley 50.00 % (1)(2)(3) 72,050 72,050 0 144,100 California Total: # of Properties:2 171,221 171,221 93,696 436,138 Colorado River Point at Sheridan Highway 77 and Highway 88, Sheridan 50.00 % (1)(2)(3) 54,440 54,440 327,000 435,881 The Gardens on Havana Mississippi at Havana, Aurora 39.80 % (1)(2)(3) 148,548 224,782 142,500 515,830 Colorado Total: # of Properties:2 202,988 279,222 469,500 951,711 Florida Clermont Landing U.S. 27 & Steve's Road 55.00 % (1)(2) 58,094 47,531 104,175 209,800 Colonial Landing East Colonial Dr. at Maguire Boulevard, Orlando 50.00 % (1)(2) 131,634 131,634 0 263,267 Curry Ford Young Pines and Curry Ford Rd, Orange County 100.00 % (2) 0 0 0 0 Epic Village - St. Augustine SR 207 at Rolling Hills Dr 70.00 % (1)(2) 1,853 794 53,625 53,625 Palm Coast Center State Road 100 & Belle Terre Parkway, Palm Coast 50.00 % (1)(2) 75,365 75,365 179,476 330,206 Phillips Crossing Interstate 4 and Sand Lake Road, Orlando 100.00 % (2) 125,039 0 0 125,039 Phillips Landing Turkey Lake Rd., Orlando 100.00 % (2) 46,910 0 219,815 266,725 Florida Total: # of Properties:7 438,895 255,324 557,091 1,248,662 Nevada Decatur 215 Decatur at 215 50.00 % (1)(2) 30,250 30,250 132,362 192,862 Nevada Total: # of Properties:1 30,250 30,250 132,362 192,862 North Carolina Southern Pines U.S. 15-501 and Bruce Wood Rd, Southern Pines 100.00 % (2) 0 0 0 0 Surf City Crossing Highway 17 and Highway 210, Surf City 75.00 % (1)(2) 36,567 12,189 0 48,756 Waterford Village US Hwy 17 & US Hwy 74/76, Leland 75.00 % (1)(2) 53,326 17,775 0 71,101 North Carolina Total: # of Properties:3 89,893 29,964 0 119,857 Tennessee Ridgeway Trace Memphis 100.00 % (2) 71,587 0 137,740 209,327 Tennessee Total: # of Properties:1 71,587 0 137,740 209,327 Texas Claywood Industrial Park Clay at Hollister 100.00 % (2) 390,891 0 0 390,891 Gateway Station I-35W and McAlister Rd., Burleson 70.00 % (1)(2) 22,372 9,588 0 31,960 Horne Street Market I-30 & Horne Street, Fort Worth 100.00 % (2) 42,267 0 0 42,267 Market at Nolana Nolana Ave and 29th St., McAllen 50.00 % (1)(2)(3) 13,222 13,222 203,818 230,261 Market at Sharyland Place U.S. Expressway 83 and Shary Road, Mission 50.00 % (1)(2)(3) 46,456 46,456 320,000 412,912 North Towne Plaza U.S. 77 and 83 at SHFM 802, Brownsville 75.00 % (1)(2) 0 0 117,000 117,000 Railwood G Mesa at U.S. 90 50.00 % (1)(2)(3) 105,425 105,425 0 210,850 Page 35 Weingarten Realty Investors Property Listing at September 30, 2008 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Sharyland Towne Crossing Shary Rd. at Hwy. 83, Mission 50.00 % (1)(2)(3) 172,234 172,234 131,909 476,376 The Shoppes at Wilderness Oaks US Hwy 281 at Wilderness Oaks 100.00 % (2) 0 0 0 0 Tomball Marketplace FM 2920 and Future 249, Tomball 100.00 % (2) 37,189 0 85,000 122,189 Westover Square 151 and Ingram, San Antonio 66.70 % (1)(2) 0 0 0 0 Westwood Center Culebra Road and Westwood Loop, San Antonio 100.00 % (2) 4,450 0 0 4,450 Texas Total: # of Properties:12 834,506 346,925 857,727 2,039,156 Utah 300 West Retail Center Paxton Ave and 400 West St 31.80 % (1)(2)(3) 0 0 0 0 Utah Total: # of Properties:1 0 0 0 0 Washington Village at Liberty Lake E. Country Vista Dr. at N. Liberty Rd., Liberty Lake 50.00 % (1)(2)(3) 0 0 132,874 132,874 Washington Total: # of Properties:1 0 0 132,874 132,874 Total New Developments # of Properties:34 2,199,949 1,119,041 2,686,350 6,002,691 Unimproved Land Georgia NWC South Fulton Parkway @ Hwy 92, Union City 3,554,000 Georgia Total: 3,554,000 Louisiana 70th St. at Mansfield Rd., Shrevesport 41,704 Louisiana Total: 41,704 North Carolina Creedmoor (Highway 50) and Crabtree Valley Avenue, Raleigh 576,000 U.S. Highway 1 at Caveness Farms Rd., Wake Forest 3,479,317 North Carolina Total: 4,055,317 Texas Rock Prairie Rd. at Hwy. 6, College Station 3,570,178 River Pointe Drive at Interstate 45, Conroe 118,483 Leslie Rd. at Bandera Rd., Helotes 75,000 Bissonnet at Wilcrest, Houston 84,629 Citadel Plaza at 610 North Loop, Houston 137,000 East Orem 122,000 Kirkwood at Dashwood Drive, Houston 322,000 Mesa Road at Tidwell, Houston 35,898 Northwest Freeway at Gessner, Houston 213,292 West Little York at Interstate 45, Houston 161,000 West Loop North at Interstate 10, Houston 145,000 Shary Rd. at North Hwy. 83, Mission 1,607,364 Shaver at Southmore, Pasadena 17,000 9th Ave. at 25th St., Port Arthur 243,000 FM 1957 (Potranco Road) and FM 211, San Antonio 8,656,243 Highway 3 at Highway 1765, Texas City 201,000 Texas Total: 15,709,087 Total Unimproved Land 23,360,108 Page 36
